Exhibit 10.4

 

PLEDGE AND SECURITY AGREEMENT

made by

FIBERTOWER CORPORATION
a Delaware corporation,

FIBERTOWER NETWORK SERVICES CORP.
a Delaware corporation,

ART LEASING, INC.
a Delaware corporation,

TELIGENT SERVICES ACQUISITION, INC.
a Delaware corporation,

ART LICENSING CORPORATION
a Delaware corporation,

FIBERTOWER SOLUTIONS CORPORATION
a Delaware corporation,

and

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent on behalf of the Secured Parties

 

Dated as of November 9, 2006

 


--------------------------------------------------------------------------------


 

 

 

Page

SECTION 1.

 

DEFINED TERMS

 

2

 

 

 

 

 

1.1

 

Definitions

 

2

1.2

 

Other Definitional Provisions

 

10

 

 

 

 

 

SECTION 2.

 

GRANT OF SECURITY INTEREST

 

10

 

 

 

 

 

2.1

 

Grant of Security Interest by Grantors

 

10

2.2

 

Limitations to Collateral

 

12

2.3

 

Intercreditor Agreement

 

12

 

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

12

 

 

 

 

 

3.1

 

Title; No Other Liens

 

12

3.2

 

Perfected First Priority Liens

 

13

3.3

 

Name; Jurisdiction of Organization, etc.

 

13

3.4

 

Inventory, Equipment and Books and Records

 

14

3.5

 

Farm Products

 

14

3.6

 

Investment Property

 

14

3.7

 

Receivables

 

14

3.8

 

Intellectual Property

 

15

3.9

 

Vehicles

 

15

3.10

 

Commercial Tort Claims

 

15

 

 

 

 

 

SECTION 4.

 

COVENANTS

 

15

 

 

 

 

 

4.1

 

Delivery and Control of Instruments, Chattel Paper, Investment Property and
Deposit Accounts

 

15

4.2

 

Maintenance of Perfected Security Interest; Further Documentation

 

17

4.3

 

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

 

17

4.4

 

Investment Property

 

18

4.5

 

Intellectual Property

 

18

4.6

 

Non-Deliverable Collateral

 

19

4.7

 

Vehicles

 

19

4.8

 

Commercial Tort Claims

 

19

4.9

 

Termination of UCC Financing Statements

 

19

 

 

 

 

 

SECTION 5.

 

REMEDIAL PROVISIONS

 

20

 

 

 

 

 

5.1

 

Certain Matters Relating to Receivables

 

20

5.2

 

Communications with Obligors; Grantors Remain Liable

 

20

5.3

 

Pledged Securities

 

21

5.4

 

Proceeds to be Turned Over To Collateral Agent

 

22

5.5

 

Application of Proceeds

 

22

5.6

 

Code and Other Remedies

 

22

5.7

 

Registration Rights

 

24

5.8

 

Waiver; Deficiency

 

25

5.9

 

Exercise of Control

 

25

i


--------------------------------------------------------------------------------




 

 

 

 

Page

SECTION 6.

 

THE COLLATERAL AGENT

 

25

 

 

 

 

 

6.1

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

25

6.2

 

Duty of Collateral Agent

 

27

6.3

 

Filing of Financing Statements

 

27

6.4

 

Authority of Collateral Agent

 

27

6.5

 

Appointment of Co-Agent

 

28

 

 

 

 

 

SECTION 7.

 

MISCELLANEOUS

 

28

 

 

 

 

 

7.1

 

Amendments in Writing

 

28

7.2

 

Notices

 

28

7.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

29

7.4

 

Enforcement Expenses; Indemnification

 

29

7.5

 

Successors and Assigns

 

30

7.6

 

Set-Off

 

30

7.7

 

Counterparts

 

30

7.8

 

Severability

 

30

7.9

 

Section Headings

 

31

7.10

 

Integration

 

31

7.11

 

GOVERNING LAW

 

31

7.12

 

Submission to Jurisdiction; Waivers

 

31

7.13

 

Waivers by FiberTower

 

32

7.14

 

Acknowledgments

 

32

7.15

 

Additional Grantors

 

33

7.16

 

Releases

 

33

7.17

 

WAIVER OF JURY TRIAL

 

33

7.18

 

Certain Regulatory Requirements

 

33

7.19

 

Subordination

 

34

 

ii


--------------------------------------------------------------------------------


PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of November 9, 2006 (as amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time, this “Agreement”), is made by FIBERTOWER CORPORATION, a Delaware
corporation (“FiberTower”), FIBERTOWER NETWORK SERVICES CORP., a Delaware
corporation (“FNS”), ART LEASING, INC., a Delaware corporation (“Art Leasing”),
TELIGENT SERVICES ACQUISITION, INC., a Delaware corporation (“Teligent”), ART
LICENSING CORPORATION, a Delaware corporation (“Art Licensing”), and FIBERTOWER
SOLUTIONS CORPORATION, a Delaware corporation (“Solutions” and, collectively
with FNS, Art Leasing, Teligent, Art Licensing and any other entity that may
become a party to the Note Guarantee (as defined below) from time to time, the
“Guarantors”, and together with FiberTower and any other entity that may become
a party hereto from time to time pursuant to Section 7.15 hereof, the
“Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent on behalf of the Secured Parties, as defined herein (together with its
successors and assigns in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, concurrently herewith, FiberTower is issuing $402,500,000 aggregate
principal amount of its 9.00% Convertible Senior Secured Notes due 2012
(together with all other notes issued under the Indenture, including all notes
issued in exchange or replacement thereof, the “Notes”) pursuant to that certain
Indenture, dated as of the date hereof (as amended, amended and restated,
supplemented, replaced or otherwise modified from time to time, the
“Indenture”), among FiberTower, the Guarantors, Wells Fargo Bank, National
Association (“Wells Fargo”), as trustee on behalf of the Noteholders;

WHEREAS, FiberTower may from time to time issue additional Notes (“Additional
Notes”) under the Indenture;

WHEREAS, concurrently herewith, the Guarantors have executed a Guarantee, dated
as of the date hereof (the “Note Guarantee”), in favor of the Trustee and the
Noteholders, pursuant to which the Guarantors have agreed to guarantee, jointly
and severally, the obligations of FiberTower under the Indenture;

WHEREAS, in the future to the extent any of the Grantors enters into a Working
Capital Facility (as defined below) or in the event any Pari Passu Indebtedness
(as defined below) is incurred after the date of this Agreement, the Trustee,
the Collateral Agent, the Working Capital Facility Collateral Agent, the Pari
Passu Collateral Agent (as defined below), FiberTower and the Guarantors will
enter into an intercreditor agreement substantially in the form of Exhibit G to
the Indenture (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Intercreditor Agreement”), which sets
forth certain agreements between the Trustee, Collateral Agent and the
Noteholders, on the one hand, and the Working Capital Facility Collateral Agent,
the Pari Passu Collateral Agent and the Senior Lenders, on the other


--------------------------------------------------------------------------------




hand, with respect to the priority of the liens created hereunder, the
enforcement of remedies and the allocation of the proceeds of any realization
upon the Collateral (as defined below);

WHEREAS, pursuant to the Indenture, the Noteholders have agreed to purchase the
Notes upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the purchase of the Notes by the Noteholders under the Indenture; and

WHEREAS, it is a condition precedent to the obligation of the Trustee, on behalf
of the Noteholders, to enter into the Indenture and of the Noteholders to
purchase the Notes, that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties (as
defined below);

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Trustee, on behalf of the Noteholders, to enter into the Indenture and the
Noteholders to purchase the Notes, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

SECTION 1.  DEFINED TERMS

1.1           Definitions.

(a)           Unless otherwise specifically stated, any capitalized terms used
in this Agreement which are not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Indenture.  The following
terms which are defined in the UCC (as defined below) on the date hereof are
used herein as so defined:  Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Entitlement Order, Equipment, Farm Products, Financial
Asset, Goods, Instruments, Inventory, Letters of Credit, Letter-of-Credit
Rights, Money, Payment Intangible, Securities Account, Securities Intermediary,
Security, Security Entitlement, Supporting Obligation and Uncertificated
Security.

(b)           The following terms shall have the following meanings:

“Additional Notes”: as defined in the recitals to this Agreement.

“After-Acquired Intellectual Property”:  as defined in Section 4.5(b).

“Agreement”: as defined in the preamble to this Agreement.

“Art Leasing”:  as defined in the preamble to this Agreement.

“Art Licensing”:  as defined in the preamble to this Agreement.

“Banc One” means, individually and collectively, Banc One Trust Company, N.A.,
in its capacity as agent on behalf of the parties to the Banc One Purchase
Agreements, as purchasers, and its successors and assigns, including any
replacement or successor agent

2


--------------------------------------------------------------------------------




thereunder, together with the purchasers party thereto and their respective
successors and assigns.

“Banc One Purchase Agreements” means, the Purchase Agreement, dated as of
December 20, 2001, among Banc One and Advanced Radio Telecom Corp., together
with any and all other agreements, documents and instruments executed and/or
delivered in connection therewith by any Grantor or any Grantor’s predecessor in
interest.

“Capital Lease Obligation”:  at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP,
and the stated maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership or member’s interests in a limited liability company, any
and all classes of partnership interests in a partnership, any and all
equivalent ownership interests in a Person (other than any Governmental
Authority) and any and all warrants, rights or options to purchase any of the
foregoing.

“Collateral”:  as defined in Section 2.1.

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 5.1(a) or 5.4.

“Collateral Agent”:  as defined in the recitals to this Agreement.

“Control Agreement”:  any control agreement from time to time entered into among
any Grantor, the Collateral Agent and any other party, in the form of Exhibit C,
D or E, as the case may be, or in such form satisfactory to the Collateral
Agent.

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights”:  (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other

3


--------------------------------------------------------------------------------




payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Copyright Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

“Deposit Account”:  as defined in the UCC and, in any event, including, without
limitation, any demand, time, savings, passbook or like account maintained with
a depositary institution.

“Discharge”:  the satisfaction and discharge (pursuant to Article 13 of the
Indenture), defeasance (pursuant to Article 9 of the Indenture) or other
satisfaction in full of the Secured Obligations.

“Escrow Account”:  the account into which FiberTower will have deposited on the
date of the Indenture, pursuant to the Escrow Agreement, U.S. Government
Securities and/or cash in an amount sufficient for FiberTower to fully pay the
initial four interest payments on the Notes.

“Escrow Agreement”:  the Escrow Agreement dated as of the date of the Indenture
by and among FiberTower, the Trustee and Wells Fargo, as escrow agent
thereunder, as such agreement may be amended, modified or supplemented from time
to time, in accordance with its terms and the terms of the Indenture.

“Event of Default”:  any Event of Default under and as defined in the Indenture.

“Excluded Assets”:  (1) any lease, license, permit, franchise, power, authority
or right if, to the extent that and for long as (a) the grant of a security
interest therein validly constitutes or would result in the abandonment,
invalidation or unenforceability of such lease, license, permit, franchise,
power, authority or right or the termination or default under the instrument or
agreement by which such lease, license, permit, franchise, power, authority or
right is governed and (b) such abandonment, invalidation, unenforceability,
breach, termination or default is not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision) of any
relevant jurisdiction or other applicable law (including the Bankruptcy Code) or
principles of equity; provided, however, that (x) such lease, license, permit,
franchise, power, authority or right will be an Excluded Asset only to the
extent and for as long as the conditions set forth in clauses (a) and (b) of
this paragraph are and remain satisfied, and to the extent such assets otherwise
constitute Collateral, such assets will cease to be Excluded Assets and will
become subject to the first priority security interest of the Collateral Agent
for the benefit of the Noteholders and of the Pari Passu Collateral Agent for
the benefit of the holders of any Pari Passu Obligations, immediately and
automatically at such time as such conditions cease to exist, including by
reason of any waiver or consent under the applicable instrument or agreement,
and (y) the proceeds of any sale, lease or other disposition of any such lease,
license, permit, franchise, power, authority or right that is or becomes an
Excluded Asset shall not be an Excluded Asset and shall at all times be and
remain subject to the first priority security interest of the Collateral Agent
for the benefit of the Noteholders and of the Pari Passu Collateral Agent for
the benefit of the holders of any Pari Passu Obligations, (2) property securing
Capital Lease Obligations, mortgage financings or purchase money obligations and

4


--------------------------------------------------------------------------------




Indebtedness secured by Liens existing as of the date of this Agreement in favor
of Mitsui & Co., (U.S.A.), Inc. and Mitsui & Co., Ltd. pursuant to those certain
Master Installment Sale and Security Agreements, each dated as of April 2, 2004
permitted to be incurred under the Indenture to the extent the documents
governing such Indebtedness prohibit the granting of a security interest in the
assets securing such Indebtedness, (3) non-material real property, (4) leased
real property, (5) any instrument evidencing Indebtedness owed to FiberTower or
any of the Guarantors to the extent that (a) the existence and amount of such
instrument is disclosed in the Final Offering Memorandum or (b) such instrument
is created following the date of this Agreement in a transaction that complies
with the Indenture, and (6) amounts in the Escrow Account.

“Excluded Collateral”: as defined in Section 2.2.

“FiberTower”:  as defined in the preamble to this Agreement.

“Final Offering Memorandum” means the offering memorandum of the Company, dated
October 25, 2006, relating to the offering of the Initial Notes.

“FNS”:  as defined in the preamble to this Agreement.

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession, which
are in effect from time to time.

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC in effect on the date hereof and all of the
following regardless of how classified under the UCC and regardless of whether
subject thereto:  with respect to any Grantor, all rights and interests in, to
and under contracts, agreements, instruments and indentures, and all licenses,
permits, concessions, franchises and authorizations issued by Governmental
Authorities in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same may from time to
time be amended, amended and restated, supplemented, replaced or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect thereto, (iii) all rights of such
Grantor to receive any tax refunds, (iv) all claims of such Grantor for damages
arising out of or for breach of or default thereunder, (v) all rights of such
Grantor to terminate, amend, supplement, modify or waive performance thereunder,
to perform thereunder and to compel performance and otherwise exercise all
remedies thereunder, (vi) all rights of such Grantor under each such contract or
agreement to make determinations, to exercise any election (including the
election of remedies) or option or to give or receive any notice, consent,
waiver, or approval, together with full power and authority with respect to any
contract or agreement to demand, receive, enforce, collect or provide receipt
for any of the foregoing rights or any property that is subject of any of the
contracts or agreements, to enforce or execute any checks, or other instruments
or orders, to file

5


--------------------------------------------------------------------------------




any claims and to take any action which may be necessary or advisable in
connection with any of the foregoing.

“Governmental Authority”:  any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, or any other entity exercising
executive, legislative, judicial regulatory or administrative functions of or 
pertaining to government or any arbitrator with authority to bind a party at
law.

“Grantor”:  as defined in the preamble to this Agreement.

“Indenture”:  as defined in the recitals to this Agreement.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any other Grantor.

“Intercreditor Agreement”: as defined in the recitals to this Agreement.

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC in effect
on the date hereof including, without limitation, all Certificated Securities
and Uncertificated Securities, all Security Entitlements, all Securities
Accounts, all Commodity Contracts and all Commodity Accounts, (ii) in the case
of any United States Treasury book-entry securities, security entitlements as
defined in 31 C.F.R. section 357.2, or, in the case of any United States federal
agency book-entry securities, security entitlements as defined in the
corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not constituting “investment property” as
defined in the UCC in effect on the date hereof, all Pledged Notes, all Pledged
Stock, all Pledged Security Entitlements, all Pledged Debt Securities and all
Pledged Commodity Contracts.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Legal Requirement”:  all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Authority having jurisdiction over the matter in question.

“Lien”:  with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a

6


--------------------------------------------------------------------------------




security interest in and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction.

“Non-Deliverable Collateral”:  as defined in Section 3.7.

“Note Guarantee”:  as defined in the recitals to this Agreement.

“Noteholders”:  means the “Holders” as defined in the Indenture.

“Notes”:  as defined in the recitals to this Agreement.

“Pari Passu Collateral Agent”:  at any time, the Person serving at such time as
the “Collateral Agent” under the agreement governing any Pari Passu Indebtedness
or any other representative then most recently designated in accordance with the
applicable provisions of any such agreement, together with its successors in
such capacity.

“Pari Passu Indebtedness”:  as defined in the Intercreditor Agreement.

“Pari Passu Obligations”:  the Pari Passu Indebtedness and all other Obligations
in respect of Pari Passu Indebtedness.

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Patents”:  (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 5, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, and damages and payments
for past, present or future infringement thereof), and (v) all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

“Permits”:  any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any Legal Requirement.

“Permitted Liens:  as defined in the Indenture.

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or other entity.

7


--------------------------------------------------------------------------------




“Pledged Commodity Contracts”:  all commodity contracts listed on Schedule 1 and
all other commodity contracts to which any Grantor is party from time to time.

“Pledged Debt Securities”:  the debt securities listed on Schedule 1, together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

“Pledged Notes”:  all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor.

“Pledged Securities”:  the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Stock.

“Pledged Security Entitlements”:  all security entitlements with respect to the
financial assets listed on Schedule 1 and all other security entitlements of any
Grantor.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 1, together
with any other shares, stock or membership certificates, options, rights or
security entitlements of any nature whatsoever in respect of the Capital Stock
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect, including the Capital Stock of each Guarantor.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC in effect on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Receivable”:  any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account or
Payment Intangible).  References herein to a Receivable shall include any
Supporting Obligation or collateral securing such Receivable.

“Released Assets”:  at any time, any Collateral that is permitted to be released
at such time and is in fact released from the Lien of the Collateral Agent
securing the Secured Obligations by the terms of the Indenture.

“Secured Obligations”: all Obligations of the Grantors to or for the benefit of
the Trustee, the Collateral Agent or the Noteholders under the Indenture, the
Notes, the Additional Notes, the Collateral Agreements and any other agreement,
document or instrument entered into or delivered by any Grantor on, prior to, or
after the Closing Date with or to or for the benefit of the Trustee, the
Collateral Agent or the Noteholders.

“Secured Parties”:  individually and collectively, the Noteholders and the
Collateral Agent.

8


--------------------------------------------------------------------------------




“Securities Act”:  the Securities Act of 1933, as amended.

“Solutions”:  as defined in the preamble to this Agreement.

“Teligent”:  as defined in the preamble to this Agreement.

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Trademarks”:  (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all Trademark Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

“Trade Secret License”:  any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trade Secret, including,
without limitation, any of the foregoing referred to in Schedule 5.

“Trade Secrets”:  (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing referred to in Schedule 5, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of any
Grantor accruing thereunder or pertaining thereto.

“Trustee”:  Wells Fargo Bank, National Association, until a successor replaces
it in accordance with the applicable provisions of the Indenture and thereafter
means the successor serving thereunder.

“UCC”:  the Uniform Commercial Code as in effect from time to time in the State
of New York or, when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.

9


--------------------------------------------------------------------------------


“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any jurisdiction and
all tires and other appurtenances to any of the foregoing; provided, that as of
any date of determination, this definition will exclude any vehicles with a
value of less than $50,000 individually (the “Excluded Vehicles”); provided,
further, that as of any date of determination, the value of the Excluded
Vehicles cannot exceed $500,000 in the aggregate.

“Working Capital Facility”:  one or more debt facilities, up to an aggregate
principal amount of $50.0 million, with banks or other institutional lenders
providing for revolving credit loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.

1.2           Other Definitional Provisions.

(a)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

SECTION 2.  GRANT OF SECURITY INTEREST

2.1           Grant of Security Interest by Grantors.  Each Grantor hereby
grants to the Collateral Agent a security interest in all of the personal
property of such Grantor, including, without limitation, the following property,
in each case, wherever located and now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

(a)           all Accounts;

(b)           all Chattel Paper;

(c)           all Commercial Tort Claims;

(d)           all Deposit Accounts, all funds held therein and all certificates
and instruments, if any, from time to time representing or evidencing such
Deposit Accounts;

10


--------------------------------------------------------------------------------




(e)           all Documents;

(f)            all Equipment;

(g)           all General Intangibles (including, without limitation, Payment
Intangibles and Intellectual Property);

(h)           all Instruments;

(i)            all Inventory;

(j)            all Investment Property;

(k)           all Letters of Credit and Letter of Credit Rights;

(l)            all Money;

(m)          all Vehicles;

(n)           all Goods and other property not otherwise described above;

(o)           any and all Capital Stock of any Person, including, without
limitation, the certificates representing such interest(s) and (i) such
Grantor’s share of all rights to receive income, gain, profit, loss or other
items allocated or distributed to it under such Person’s by-laws or operating
agreement; (ii) all rights to receive all income, profit or other distributions
of any nature whatsoever by such Grantor with respect to such interest(s); (iii)
all of such Grantor’s capital or ownership interest, including capital accounts,
in such Person; (iv) all of such Grantor’s voting rights or rights to control or
direct the affairs of such Person; (v) all of such Grantor’s right, title and
interest in such Person or in or to any of such Person’s assets or properties;
(vi) all other right, title and interest in or to such Person as such rights are
derived from such Grantor’s equity interest in such Person; (vii) all claims of
such Grantor for damages arising out of a breach of or a default relating to the
property described in this paragraph; (viii) all rights of such Grantor to
terminate, amend, modify, supplement or waive performance under such Person’s
by-laws or operating agreement, to perform thereunder and to compel performance
and otherwise exercise the remedies thereunder; and (ix) all of the proceeds of
any and all of the foregoing;

(p)           all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

(q)           all Permits, to the extent permitted by applicable law (it being
recognized that, as of the date hereof, applicable law does not permit the grant
of a security interest in an FCC License);

11


--------------------------------------------------------------------------------




(r)            the proceeds of all of the foregoing collateral, whether cash or
non-cash, including (i) all rights of such Grantor to receive moneys due and to
become due under or pursuant to the Collateral, (ii) all rights of such Grantor
to receive return of any premiums for or proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Collateral or to receive condemnation
proceeds, (iii) all claims of such Grantor for damages arising out of or for
breach of or default under any Collateral, (iv) all rights of such Grantor to
payment for goods or other property sold or leased or services performed by such
Grantor, (v) to the extent not included in the foregoing, all proceeds
receivable or received when any and all of the foregoing Collateral is sold,
collected, exchanged or otherwise disposed of, whether voluntarily or
involuntarily, and (vi) any and all additions and accessions to the Collateral,
and all proceeds thereof, including proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or liquidated claims, including
all awards, all insurance proceeds, including any unearned premiums or refunds
of premiums on any insurance policies covering all or any part of the Collateral
and the right to receive and apply the proceeds of any insurance, or of any
judgments or settlements made in lieu thereof for damage to or diminution of the
Collateral.

2.2           Limitations to Collateral.  Notwithstanding anything to the
contrary in this Agreement, the term “Collateral” shall not include (i) any of
the Excluded Assets or (ii) any of the Released Assets (collectively, the
“Excluded Collateral”).

2.3           Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder shall be subject to the provisions of the
Intercreditor Agreement (to the extent the Intercreditor Agreement has been
entered into in accordance with the Indenture and otherwise has not been
terminated in accordance with its terms).  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.  Notwithstanding anything
herein to the contrary, as long as any obligations remain outstanding under the
Working Capital Facility, the requirements under this Agreement to deliver
Collateral to the Collateral Agent or register the Collateral Agent as the
registered owner of any Collateral shall be deemed satisfied by delivery of such
Collateral to, or the registration of such Collateral in the name of, the
Working Capital Facility Collateral Agent.

SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Trustee, on behalf of the Noteholders, to enter into the Indenture
and the Noteholders to purchase the Notes, each Grantor hereby represents and
warrants to the Secured Parties, that:

3.1           Title; No Other Liens.  Such Grantor owns each item of the
Collateral purported to be owned by it free and clear of any and all Liens or
claims, including, without limitation, Liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, in each case except for Permitted
Liens.  No effective financing statement, mortgage or other instrument similar
in effect with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement or with respect to Permitted Liens.

12


--------------------------------------------------------------------------------




3.2           Perfected First Priority Liens.

(a)           The security interests granted pursuant to this Agreement (i)
constitute valid and, subject only to (x) with respect to any Collateral that
solely can be perfected by filing, to the extent Article 9 of the UCC applies
thereto, the filing of financing statements in the filing offices identified on
Schedule 2 hereto and (y) with respect to any Collateral that can be perfected
by possession, the Collateral Agent receiving possession thereto, fully
perfected security interests in all of the Collateral, in favor of the
Collateral Agent, as collateral security for the Secured Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor, (ii) are subject to no other Liens on the Collateral, except for
Permitted Liens, and (iii) are prior to all other Liens on the Collateral,
except for (x) the Permitted Liens described in clauses (3), (11) and (12) of
the definition of “Permitted Liens” set forth in the Indenture, with respect to
the Collateral described in clause (i)(x) above and (y) for the Permitted Liens
described in clauses (3), (11) and (12) (and, to the extent required by law,
clauses (8) and (9)) of the definition of “Permitted Liens” set forth in the
Indenture, with respect to the Collateral described in clause (i)(y) above. 
Without limiting the foregoing, each Grantor has taken all actions necessary,
including, without limitation, those specified in Section 4.1 (but subject in
all cases to Section 2.3), to:  (A) establish the Collateral Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Property constituting Certificated Securities, Uncertificated
Securities, Securities Accounts, Securities Entitlements or Commodity Accounts
(each as defined in the UCC) and (B) establish the Collateral Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts.

(b)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body (except those which
have been made or obtained) is required for either (i) the pledge or grant by
any Grantor of the security interests purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by the Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A)
filings and actions specified on Schedule 2 and (B) as may be required, in
connection with the disposition of any Investment Property, by laws generally
affecting the offering and sale of securities.

(c)           All obligations, indebtedness and liabilities of each Grantor to
Banc One pursuant to the Banc One Purchase Agreements have been terminated and
satisfied in full, and the Banc One Purchase Agreements are of no further force
and effect.

3.3           Name; Jurisdiction of Organization, etc.  Such Grantor’s exact
legal name (as indicated on the public record of such Grantor’s jurisdiction of
formation or organization), jurisdiction of organization and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 3.  Each Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction.  Except as otherwise indicated on
Schedule 3, the jurisdiction of each such Grantor’s organization or formation is
required to maintain a public record showing the Grantor to have been organized
or formed.  Except as specified on Schedule 3, such Grantor has not changed its
name, jurisdiction of organization or formation, chief executive office or sole
place of business or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the previous five
(5) year

13


--------------------------------------------------------------------------------




period ending on the date hereof, solely in the case of each Grantor and has not
within such period become bound (whether as a result of merger or otherwise) as
grantor under a security agreement entered into by another Person, which has not
heretofore been terminated.

3.4           Inventory, Equipment and Books and Records.  The Inventory and the
Equipment (other than mobile goods) and the books and records pertaining to the
Collateral are kept at the locations listed on Schedule 4.  No material
Inventory or Equipment (in the aggregate) of such Grantor is in the possession
of an issuer of a negotiable document (as determined in accordance with Section
7-104 of the UCC) therefor that has not been delivered to the Collateral Agent
or is otherwise in the possession of any bailee or warehouseman.

3.5           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

3.6           Investment Property.

(a)           The shares of Pledged Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor.

(b)           All the shares of the Pledged Stock of such Grantor have been duly
and validly issued and are fully paid and nonassessable.

(c)           Each limited liability company or member’s interest or partnership
interest owned by such Grantor and included in the Pledged Stock is certificated
(and each Grantor covenants that it will not issue or cause or permit its
Subsidiaries to issue any Capital Stock in uncertificated form or seek to
convert all or any part of its existing Capital Stock into uncertificated form)
and the terms of such certificated limited liability company or member’s
interests and partnership interests expressly provide that they are securities
governed by Article 8 of the Uniform Commercial Code in effect from time to time
in the applicable jurisdiction.

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except Permitted Liens.

(e)           Each Issuer that is not a Grantor but is an Affiliate of any
Grantor has executed and delivered to the Collateral Agent an Acknowledgment and
Agreement, in substantially the form of Exhibit A, to the pledge of the Pledged
Securities pursuant to this Agreement.

3.7           Receivables.

No amount payable to such Grantor under or in connection with any Receivable is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Collateral Agent (other than Receivables evidenced by Instruments in an
aggregate amount less than $25,000 per Grantor (collectively, the
“Non-Deliverable Collateral”)).

14


--------------------------------------------------------------------------------




3.8           Intellectual Property.

As of the date hereof, Schedule 5 includes, without limitation, a list of all
Intellectual Property owned by such Grantor in its own name on the date hereof. 
As of the date hereof, except as set forth in Schedule 5, such Grantor is the
exclusive owner of the entire and unencumbered right, title and interest in and
to such Intellectual Property and is otherwise entitled to use all such
Intellectual Property, without limitation.

3.9           Vehicles.  Schedule 6 sets forth a complete and correct list of
all Vehicles owned by such Grantor on the date hereof.

3.10         Commercial Tort Claims.

(a)           On the date hereof, no Grantor has rights in any Commercial Tort
Claim with reasonably expected value in excess of $500,000.

(b)           Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 4.8 hereof against such Grantor in the
jurisdiction specified in Schedule 2 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral except for unrecorded liens permitted
herein which have priority over the Liens on such Collateral by operation of
law.

SECTION 4.  COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Secured Obligations (other than unmatured
contingent reimbursement and indemnification Obligations) shall have been
Discharged:

4.1           Delivery and Control of Instruments, Chattel Paper, Investment
Property and Deposit Accounts.

(a)           If any of the Collateral (other than the Non-Deliverable
Collateral) shall be or become evidenced or represented by any Instrument,
Certificated Security or Chattel Paper, such Grantor shall cause such
Instrument, Certificated Security or Chattel Paper to be promptly delivered to
the Collateral Agent and duly endorsed in a manner satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement.

(b)           If any of the Collateral shall be or become evidenced or
represented by an Uncertificated Security, such Grantor shall cause, or with
respect to any Issuer that is not an Affiliate of any Grantor, use commercially
reasonable efforts to cause, such Issuer thereof either (i) to register the
Collateral Agent as the registered owner of such Uncertificated Security, upon
original issue or registration of transfer, or (ii) to agree in writing with
such Grantor and the Collateral Agent that such Issuer will comply with
instructions with respect to such Uncertificated Security originated by the
Collateral Agent without further consent of such Grantor, such agreement to be
in substantially the form of Exhibit C.  Notwithstanding the

15


--------------------------------------------------------------------------------




foregoing, each Grantor covenants that (x) the representations and warranties
applicable to each Grantor and contained in Section 3.6(c) shall at all times be
true and correct, and (y) it will not issue or cause or permit its Subsidiaries
to issue any Capital Stock in uncertificated form or seek to convert all or any
part of its existing Capital Stock into uncertificated form.

(c)           If any of the Collateral now or hereafter constitutes a Deposit
Account or a Securities Account, such Grantor shall cause the financial
institution maintaining such account to agree in writing with such Grantor and
the Collateral Agent that such financial institution shall comply with all
Entitlement Orders and instructions originated or issued by the Collateral Agent
with respect to such Deposit Account or Securities Account without further
consent of such Grantor, such agreement to be substantially in the form of
Exhibit D or in such other form as shall be satisfactory to the Collateral
Agent.

(d)           If any of the Collateral shall be or become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Collateral Agent that such Commodity Intermediary will
apply any value distributed on account of such Commodity Contract as directed by
the Collateral Agent without further consent of such Grantor, such agreement to
be in substantially the form of Exhibit E or in such other form as may be
satisfactory to the Collateral Agent.

(e)           If any of the Collateral shall be or become evidenced or
represented by or held in a Securities Account or a Commodity Account, such
Grantor shall, in the case of a Securities Account, comply with Section 4.1(c)
with respect to all Security Entitlements carried in such Securities Account
and, in the case of a Commodity Account, comply with Section 4.1(d) with respect
to all Commodity Contracts carried in such Commodity Account.

(f)            Each Grantor agrees to use commercially reasonable efforts to
cause each issuer of a letter of credit in an amount in excess of $1,000,000
under which such Grantor has Letter-of-Credit Rights to consent to an assignment
of proceeds thereof or otherwise grant control within the meaning of Section
9-107 of the UCC over the related Letter-of-Credit Rights to the Collateral
Agent.

(g)           (i) Grantors, on a combined basis, shall not accumulate or
maintain cash in the Deposit Accounts maintained at Merrill Lynch Pierce Fenner
& Smith, Inc. in an aggregate amount in excess of $10,000,000 and (ii) the
Grantors shall deliver to the Collateral Agent, in form and substance
satisfactory to the Collateral Agent, by December 15, 2006 (or by such later
date as may be consented to in writing by the Collateral Agent in its sole
discretion), evidence that the Deposit Accounts of FNS maintained at Merrill
Lynch Pierce Fenner & Smith, Inc. have been closed and replaced with Deposit
Accounts maintained at a financial institution acceptable to the Collateral
Agent with respect to which the Collateral Agent has obtained a control
agreement substantially in the form of Exhibit D or in such other form as shall
be satisfactory to the Collateral Agent, duly authorized, executed and delivered
by FNS and the new financial institution.  Failure to comply with this Section
4.1(g) shall constitute an immediate Event of Default.

16


--------------------------------------------------------------------------------




4.2           Maintenance of Perfected Security Interest; Further Documentation.

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever other than holders of Permitted
Liens described in Section 3.2(a)(iii).

(b)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Trustee
or the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, Deposit Accounts and
any other relevant Collateral, taking any actions necessary to enable the
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, including without limitation,
executing and delivering and causing the relevant depositary bank or securities
intermediary to execute and deliver a Control Agreement in the form attached
hereto as Exhibit D, or in such other form as may be satisfactory to the
Collateral Agent.

4.3           Changes in Locations, Name, Jurisdiction of Incorporation, etc. 
Such Grantor will not, except upon fifteen (15) days’ prior written notice to
the Collateral Agent and delivery to the Collateral Agent of (a) all additional
financing statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for herein, (b) if applicable, a written supplement to
Schedule 3 showing any changes to such Grantor’s exact legal name (as indicated
on the public record of such Grantor’s jurisdiction of formation or
organization), jurisdiction of organization and the location of such Grantor’s
chief executive office or sole place of business, (c) any other further
instruments and documents pursuant to Section 4.2(b) and (d) if applicable, a
written supplement to Schedule 4 showing any additional location at which
Inventory or Equipment (other than mobile goods) or books and records pertaining
to the Collateral shall be kept:

(i)            permit any of the Inventory or Equipment (other than mobile
goods) or books and records pertaining to the Collateral to be kept at a
location other than those listed on Schedule 4;

(ii)           without limiting the prohibitions on mergers involving the
Grantors contained in the Indenture, change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to on Schedule 3; or

(iii)          change its identity or structure to such an extent that any
financing statement filed by the Collateral Agent in connection with this
Agreement would become misleading.

17


--------------------------------------------------------------------------------


4.4           Investment Property.

(a)           If such Grantor shall become entitled to receive or shall receive
any stock or other ownership certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Stock, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties and deliver the same forthwith to the Collateral Agent in the
exact form received, duly endorsed by such Grantor to the Collateral Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Collateral Agent so requests,
signature guaranteed, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Secured Obligations.

(b)           Each Grantor agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Sections 5.3(c) and 5.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 5.3(c) or 5.7 with
respect to the Pledged Securities issued by it.  In addition, each Grantor
hereby consents to the grant by each other Grantor of the security interest
hereunder in favor of the Collateral Agent and to the transfer of any Pledged
Security to the Collateral Agent or its nominee following an Event of Default
and to the substitution of the Collateral Agent or its nominee as a partner,
member or shareholder of the Issuer of the related Pledged Security.

4.5           Intellectual Property.

(a)           Upon request of the Collateral Agent, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Collateral Agent may request to evidence the Collateral
Agent’s security interest, on behalf of the Secured Parties, in any Copyright,
Patent, Trademark or other Intellectual Property included in the Collateral and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(b)           Such Grantor agrees that, should it obtain an ownership interest
in any item of Intellectual Property which is not now a part of the Collateral
(the “After-Acquired Intellectual Property”), (i) the provisions of Section 2
shall automatically apply thereto, (ii) any such After-Acquired Intellectual
Property, and in the case of trademarks, the goodwill of the business connected
therewith or symbolized thereby, shall automatically become part of the
Collateral, (iii) it shall give prompt written notice thereof to the Collateral
Agent in accordance herewith, and (iv) it shall provide the Collateral Agent
promptly (and, in any event within five (5) Business Days after the last day of
the fiscal quarter in which such Grantor acquires such ownership interest in any
Intellectual Property) with an amended Schedule 5 and take the actions specified
in Section 4.5(d).

(c)           Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in substantially the form of
Exhibit B-1 in

18


--------------------------------------------------------------------------------




order to record the security interest granted herein to the Collateral Agent for
the benefit of the Secured Parties with the United States Patent and Trademark
Office, the United States Copyright Office, and any other applicable
Governmental Authority.

(d)           Promptly after filing an application for the registration of any
After-Acquired Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency in
any other county or any political subdivision thereof, such Grantor agrees to
execute an After-Acquired Intellectual Property Security Agreement with respect
to such After-Acquired Intellectual Property in substantially the form of
Exhibit B-2 in order to record the security interest granted herein to the
Collateral Agent for the benefit of the Secured Parties with the United States
Patent and Trademark Office, the United States Copyright Office, or other
Governmental Authority (as applicable).

4.6           Non-Deliverable Collateral.  At no time shall any item of
Non-Deliverable Collateral be delivered to or held by any Person (other than the
Collateral Agent) as collateral security for any obligation of any Grantor.

4.7           Vehicles.

(a)           No Vehicle shall be removed from the state which has issued the
certificate of title or ownership therefor for a period in excess of the period
after which such Vehicle would be required to be retitled under applicable state
law.

(b)           With respect to any Vehicles acquired by such Grantor subsequent
to the date hereof, within thirty (30) days after the date of acquisition
thereof, all applications for certificates of title or ownership indicating the
Collateral Agent’s first priority security interest in such Vehicle covered by
such certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Collateral Agent shall deem advisable to
perfect its security interests in such Vehicles.

4.8           Commercial Tort Claims.  If such Grantor shall obtain an interest
in any Commercial Tort Claim with a reasonably expected value in excess of
$500,000, such Grantor shall within 30 days of obtaining such interest sign and
deliver documentation acceptable to the Collateral Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.  Upon the filing of a financing statement covering such
Commercial Tort Claim against such Grantor in the jurisdiction specified in
Schedule 2 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the Collateral
Agent, for the benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase such
Collateral from Grantor, which security interest shall be prior to all other
Liens on such Collateral except for unrecorded liens permitted herein which have
priority over the Liens on such Collateral by operation of law.

4.9           Termination of UCC Financing Statements.  The Grantors shall
deliver to the Collateral Agent, in form and substance satisfactory to the
Collateral Agent, by December 22, 2006 (or by such later date as may be
consented to in writing by the Collateral Agent in its

19


--------------------------------------------------------------------------------




sole discretion), evidence that the UCC financing statements set forth on
Schedule 7 hereto have been terminated.  Failure to comply with this Section
4.9(g) shall constitute an immediate Event of Default.

SECTION 5.  REMEDIAL PROVISIONS

5.1           Certain Matters Relating to Receivables.

(a)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables; provided, that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two (2) Business Days) deposited by such Grantor in
the exact form received, duly endorsed by such Grantor to the Collateral Agent
if required, in a Collateral Account maintained under the control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor.  Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b)           At the Collateral Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables (other than
Non-Deliverable Collateral), including, without limitation, all original orders,
invoices and shipping receipts.

5.2           Communications with Obligors; Grantors Remain Liable.

(a)           The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default (but not otherwise) communicate with obligors under the Receivables to
verify with them, to the Collateral Agent’s satisfaction, the existence, amount
and terms of any Receivables.

(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default (but not
otherwise), each Grantor shall notify obligors under the Receivables that the
Receivables have been assigned to the Collateral Agent for the ratable benefit
of the Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent or as the Collateral Agent shall direct.

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  No Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under

20


--------------------------------------------------------------------------------




or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

5.3           Pledged Securities.

(a)           Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 5.3(b), each Grantor shall be permitted to receive all cash dividends
made in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case to the extent permitted in the Indenture, and to
exercise all voting and corporate or other ownership rights with respect to the
Pledged Securities; provided, however, that no vote shall be cast, and no
corporate or other ownership right shall be exercised or other action taken
which would impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Indenture, this Agreement or any other
Note Document.

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor, (i) the Collateral Agent shall have the right to receive any
and all dividends, payments or other Proceeds made in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 5.5, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (x) all voting,
corporate or other ownership and other rights pertaining to such Pledged
Securities at any meeting of shareholders or other equity holders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or the
Collateral Agent of any right, privilege or option pertaining to such Pledged
Securities, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Securities with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine), all without liability except to account for
property actually received by it, but the Collateral Agent shall have no duty to
any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (i) to comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, to pay any

21


--------------------------------------------------------------------------------




dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.

5.4           Proceeds to be Turned Over To Collateral Agent.  In addition to
the other rights of the Secured Parties under this Section 5, with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, cash equivalents,
checks and other near-cash items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required).  All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its control.  All Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

5.5           Application of Proceeds.  Subject to the Intercreditor Agreement,
if an Event of Default shall have occurred and be continuing, the Collateral
Agent shall at the direction of the Trustee or Noteholders owning at least a
majority in aggregate principal amount of the Notes (including Additional Notes,
if any), exercise any remedies granted to the Trustee under Article 7 of the
Indenture and apply all or any part of Proceeds constituting Collateral realized
through the exercise by the Collateral Agent of its remedies hereunder, whether
or not held in any Collateral Account, in payment of the Secured Obligations in
the order set forth in Section 7.10 of the Indenture.

5.6           Code and Other Remedies.

(a)           If an Event of Default shall occur and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise (subject to
obtaining any required approvals from any Governmental Authorities), in addition
to all other rights and remedies granted to them in this Agreement and in any
other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC (whether
or not the UCC applies to the affected Collateral) or any other applicable law
or in equity.  Without limiting the generality of the foregoing, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released
to the fullest extent

22


--------------------------------------------------------------------------------




permitted by applicable law.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale of the Collateral or any part thereof regardless
of notice of sale having been given.  The Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
This procedure will not be considered to adversely effect the commercial
reasonableness of any sale of the Collateral or any part thereof.  Each Grantor
agrees that it would not be commercially unreasonable for the Collateral Agent
to dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets.  Each Grantor hereby waives any claims against the Collateral
Agent or Trustee arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.  Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral or any part thereof and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere.  The Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 5.6,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
accordance with Section 7.10 of the Indenture, and only after such application
and after the payment by the Collateral Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a) of the
UCC, need the Collateral Agent account for the surplus, if any, to any Grantor. 
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise by them of any rights hereunder.

(b)           In the event of any disposition of any of the Intellectual
Property, the goodwill of the business connected with and symbolized by any
Trademarks subject to such disposition shall be included, and the applicable
Grantor shall supply the Collateral Agent or its designee with such Grantor’s
know-how and expertise, and with documents and things embodying the same,
relating to the manufacture, distribution, advertising and sale of products or
the provision of services relating to any Intellectual Property subject to such
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property and to the manufacture, distribution,
advertising and sale of such products and services.

23


--------------------------------------------------------------------------------




5.7           Registration Rights.

(a)           If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 5.6, and if in the
opinion of the Collateral Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause, or with respect to any
Issuer that is not an Affiliate of any Grantor, use commercially reasonable
efforts to cause, the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Stock, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use its best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one (1) year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the opinion of the Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto.  The
relevant Grantor agrees to cause, or with respect to any Issuer that is not an
Affiliate of any Grantor, use commercially reasonable efforts to cause, such
Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all jurisdictions which the Collateral Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b)           Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all of the Pledged Stock or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Collateral Agent shall be under no obligation to delay a sale of
any of the Pledged Stock or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 5.7 valid and
binding and in compliance with any and all other applicable Legal Requirements. 
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 5.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing or a defense of payment.

24


--------------------------------------------------------------------------------




5.8           Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral or
any part thereof are insufficient to pay the Secured Obligations and the fees
and disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

5.9           Exercise of Control.  Unless an Event of Default shall have
occurred and be continuing, the Collateral Agent agrees that it will not (nor
will it direct any agent acting as a trustee or other agent as secured party
pursuant to the Intercreditor Agreement or any Control Agreement to) deliver any
notice of control or otherwise exercise control or issue any entitlement orders
or instructions over any Account or any other deposit or securities account of
such Grantor subject to a Control Agreement.  Upon the cure or written waiver of
such Event of Default, the Collateral Agent will (or will direct any agent
acting as a trustee or other agent as secured party pursuant to the
Intercreditor Agreement or any Control Agreement to) deliver a revocation of
such notice of control or otherwise rescind control over, and hereby agrees to
no longer issue any entitlement orders or instructions with respect to, any
Account or any other deposit or securities account of such Grantor over which
control was previously exercised.

SECTION 6.  THE COLLATERAL AGENT

6.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor to do any
or all of the following:

(i)            in the name of such Grantor or in its own name, or otherwise,
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

25


--------------------------------------------------------------------------------


(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

(iv)          execute, in connection with any sale provided for in Section 5.6
or 5.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (2)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its reasonable judgment determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.1(a)
unless and until an Event of Default shall have occurred and be continuing.

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

(c)           The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at the default rate of interest set forth in Section 2.12 of the
Indenture, from the date of payment by the Collateral

26


--------------------------------------------------------------------------------




Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Collateral Agent on demand.

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

6.2           Duty of Collateral Agent.  The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 or 9-208 of the UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account.  Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party  to exercise any such
powers.  The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted solely and proximately from
their own gross negligence or willful misconduct in breach of a duty owed to
such Grantor.

6.3           Filing of Financing Statements.  Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, each
Grantor irrevocably authorizes the Collateral Agent to file or record financing
or continuation statements, and amendments thereto, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Collateral Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the Collateral
Agent under this Agreement; provided, that neither the Trustee nor the
Collateral Agent shall be responsible or under any obligation whatsoever to file
financing or continuation statements or to make any other filing under the UCC
in connection therewith.  Each Grantor hereby agrees that such financing
statements may describe the collateral in the same manner as described in the
Security Documents or as “all assets” or “all personal property” of the
undersigned, whether now owned or hereafter existing or acquired by the
undersigned.  If and to the extent permitted by applicable law, a photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

6.4           Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any

27


--------------------------------------------------------------------------------




option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Indenture and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.  As among the Noteholders, the Trustee and
the Collateral Agent, (a) the Collateral Agent will hold all items of the
Collateral at any time received under this Agreement in accordance with the
terms of this Agreement and the Indenture and (b) by accepting the benefits of
this Agreement, each Noteholder and the Trustee acknowledges and agrees that (1)
the obligations of the Collateral Agent as holder of the Collateral and any
interests therein and with respect to any disposition of any of the Collateral
or any interest therein, are only those obligations expressly set forth in this
Agreement and the Indenture, and (2) this Agreement may be enforced only by the
action of the Collateral Agent and that no other Secured Party shall have any
right individually to seek to enforce or to enforce this Agreement, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent, for the benefit of the Secured Parties, upon the terms of this
Agreement and the Indenture.

6.5           Appointment of Co-Agent.  At any time or from time to time, in
order to comply with any Legal Requirement, the Collateral Agent may appoint
another bank or trust company or one or more other persons, to act as co-agent
on behalf of the Secured Parties with such power and authority as may be
necessary for the effectual operation of the provisions of this Agreement and
which may be specified in the instrument of appointment (which may, in the
discretion of the Collateral Agent, include provisions for indemnification and
similar protections of such co-agent or separate agent); provided, that the
Collateral Agent shall give prompt notice of such appointment to all Grantors
pursuant to Section 7.2.

SECTION 7.  MISCELLANEOUS

7.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, amended and restated, supplemented, replaced
or otherwise modified except in writing signed by the Collateral Agent and each
Grantor.  Notwithstanding the foregoing, supplements or revisions to Schedules
made in accordance with or as required by this Agreement shall be effective
without the consent of any party hereto (other than the Grantor providing such
supplement or revision).

7.2           Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 14.02 of the Indenture; provided, that any such notice,
request or demand to or upon any Grantor shall be addressed to such Grantor at
the following addresses:

c/o FiberTower Corporation
185 Berry St., Suite 4800
San Francisco, California
Attn: Thomas Scott
Tel:   (415) 659-3500

28


--------------------------------------------------------------------------------




Fax:   (415) 659-0007

with a copy to:

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Attn: W. Mark Young, Esq.
Tel:   (713) 220-4323
Fax:   (713) 238-7111

7.3           No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

7.4           Enforcement Expenses; Indemnification.

(a)           Each Grantor agrees to pay or reimburse each Secured Party and
each Secured Parties’ respective officers, directors, employees,
representatives, agents, attorneys and affiliates (each an “Indemnified Party”)
for all their costs and expenses incurred in collecting against such Grantor in
connection with the enforcement or preservation of any rights under this
Agreement and each other document, instrument or agreement relating to the
Secured Obligations to which such Grantor is a party, including, without
limitation, out-of-pocket costs and expenses (including reasonable fees and
disbursements of counsel to each Secured Party and of counsel to the Collateral
Agent).

(b)           Each Grantor agrees to pay, and to save the Indemnified Parties
harmless from, any recording and filing fees and all liabilities with respect
to, or resulting from any Grantor’s delay in paying stamp, excise, sales or
other taxes, if any, which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

(c)           Each Grantor agrees to pay, and to save the Indemnified Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments or suits of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement; provided, that no Grantor shall have any obligation hereunder to any
Indemnified Party with respect to the foregoing to the extent such liabilities,

29


--------------------------------------------------------------------------------




obligations, losses, damages, penalties, actions, judgments or suits may be
attributable to the gross negligence or willful misconduct of such Indemnified
Party.

(d)           The agreements in this Section 7.4 shall survive repayment of the
Secured Obligations and all other amounts payable under any document, instrument
or agreement relating to the Secured Obligations.  The indemnification provided
for in this Section 7.4 is in addition to, and not in limitation of, any other
indemnification or insurance provided by each Grantor to any Secured Party.

7.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their respective successors and assigns; provided, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement (i) without the prior written consent of the Collateral Agent and
(ii) by operation of law or otherwise, except as permitted under the Indenture. 
The Person serving as Collateral Agent shall have the right to assign this
Agreement and the other Collateral Agreements to the extent that such Person is
no longer serving as the Trustee in accordance with Section 8.08 of the
Indenture.

7.6           Set-Off.  Each Grantor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Collateral Agent may elect,
against and on account of the obligations and liabilities of such Grantor to
Collateral Agent or the other Secured Parties hereunder and claims of every
nature and description of the Collateral Agent or the other Secured Parties
against such Grantor, in any currency, whether arising hereunder, under the
Indenture, any other Note Document or otherwise, as the Collateral Agent may
elect, whether or not the Collateral Agent has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Collateral Agent shall notify such Grantor promptly of any such
set-off and the application made by the Collateral Agent of the proceeds
thereof, provided, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Collateral Agent
and the other Secured Parties under this Section 7.6 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or the other Secured Parties may have.

7.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

30


--------------------------------------------------------------------------------




such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

7.10         Integration.  This Agreement, the other Note Documents and the
Intercreditor Agreement represent the agreement of the Grantors, the Collateral
Agent and the other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein, in the other Note Documents and
the Intercreditor Agreement.

7.11         GOVERNING LAW.  SUBJECT TO COMPLIANCE WITH PROVISIONS OF MANDATORY
NEW YORK LAW WHICH MAY REQUIRE APPLICATION OF DELAWARE LAW AS TO CERTAIN ISSUES
OF PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION, AND THE PRIORITY OF
SECURITY INTERESTS, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.12         Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and any other instruments, documents or
agreements relating to the Secured Obligations to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

31


--------------------------------------------------------------------------------




7.13         Waivers by FiberTower.  FiberTower hereby waives, for the benefit
of the Secured Parties:

(a)           any right to require any Secured Party, as a condition of payment
or performance by FiberTower, to (i) proceed against any other Grantor or any
other Person, (ii) proceed against or exhaust any security held from any other
Grantor or any other Person, (iii) proceed against or have resort to any balance
of any deposit account or credit on the books of any Secured Party in favor of
any Grantor or any other Person, or (iv) pursue any other remedy in the power of
any Secured Party whatsoever;

(b)           any defense arising by reason of the incapacity, lack of authority
or any disability or other defense of any Grantor including any defense based on
or arising out of the lack of validity or the unenforceability of any of the
Secured Obligations or any agreement or instrument relating thereto or by reason
of the cessation of the liability of any Grantor from any cause other than
payment in full of all Obligations under the Indenture and the other Note
Documents;

(c)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

(d)           any defense based upon any Secured Party’s administrative errors
or omissions, except behavior which amounts to bad faith;

(e)           (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Agreement and any legal
or equitable discharge of FiberTower’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting FiberTower’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto;

(f)            notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Agreement, notices of default under the Indenture or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Secured Obligations or any agreement related thereto and notices of any
extension of credit to the Grantors; and

(g)           any defenses or benefits that may be derived from or afforded by
law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms of this Agreement.

7.14         Acknowledgments.  Each Grantor hereby acknowledges that:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

32


--------------------------------------------------------------------------------




(b)           no Secured Party  has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Note Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)           no joint venture is created hereby or by any other documents,
agreements or instruments relating to the Secured Obligations or otherwise
exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantors and the Secured Parties.

7.15         Additional Grantors.  Each Affiliate of FiberTower that is required
to become a party to this Agreement pursuant to any document, agreement or
instrument relating to the Secured Obligations shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Affiliate of an
Assumption Agreement in the form of Annex 1 hereto.

7.16         Releases.

(a)           At such time as the Secured Obligations (other than unmatured
contingent reimbursement and indemnification obligations) shall have been
Discharged, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any of such Grantor’s Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.

(b)           In the case of any Released Assets, the Collateral Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral.

(c)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Collateral Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

7.17         WAIVER OF JURY TRIAL.  EACH GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

7.18         Certain Regulatory Requirements.  Any provision herein or in any
other agreement to the contrary notwithstanding, the Collateral Agent will not
take any action pursuant to this Agreement, or any other agreement between any
Grantor and the Collateral Agent, or any

33


--------------------------------------------------------------------------------




other agreement with respect to the Notes, the Indenture, the Intercreditor
Agreement, or the Noteholders, that would constitute or result in any de facto
or de jure assignment of an FCC License or transfer of control of any Grantor,
if such assignment of license or transfer of control would require under then
existing law (including the Communications Act), the prior approval of the FCC,
without first obtaining such approval of the FCC.  Any disposition of the
Pledged Stock will be conducted in accordance with the then applicable
requirements of the Communications Act.  Each Grantor agrees that, if an Event
of Default shall have occurred and be continuing, upon request from time to time
by the Collateral Agent during such circumstance it shall use all commercially
reasonable efforts to obtain any governmental authorizations referred to in this
Section 7.18, including upon any request of the Collateral Agent following the
occurrence and during the continuance of an Event of Default, to prepare, sign
and file with the FCC (or cause to be prepared signed and filed with the FCC)
any application or applications that are necessary or appropriate under the
FCC’s rules and regulations for consent to the assignment of the FCC Licenses
held by such Grantor or to the transfer of control of such Grantor.

7.19         Subordination.  The security interests securing the indebtedness
and other obligations under the Indenture, the Notes and the Note Guarantees (as
defined in the Indenture) will be subordinated to the security interests
securing any future indebtedness and other obligations under a certain senior
secured Working Capital Facility that FiberTower and one or more Guarantors may
enter into after the date of the Indenture.  A copy of the form of Intercreditor
Agreement governing such subordination is available from FiberTower upon written
request.

[Signature Page Follows]

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

FIBERTOWER CORPORATION,
a Delaware corporation,
as a Grantor

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

FIBERTOWER NETWORK SERVICES CORP.,
a Delaware corporation,
as a Grantor

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ART LEASING, INC.,
a Delaware corporation,
as a Grantor

 

 

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ART LICENSING CORPORATION,
a Delaware corporation,
as a Grantor

 

 

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------




 

TELIGENT SERVICES ACQUISITION, INC.,
a Delaware corporation,
as a Grantor

 

 

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

FIBERTOWER SOLUTIONS CORPORATION,
a Delaware corporation,
as a Grantor

 

 

 

 

 

 

 

By:

/s/ THOMAS A. SCOTT

 

Name:

Thomas A. Scott

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ PATRICK T. GIORDANO

 

Name:

Patrick T. Giordano

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

Schedule 1

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

 

Issuer’s
Jurisdiction
Under
UCC
Section 8-110(d)

 

Class of Stock
or other equity
interest

 

Stock or
Membership
Interest
Certificate No.

 

Percentage
of Shares

 

No. of
Shares

 

Owner of
Record

 

FiberTower Network Services Corp.

 

Delaware

 

Common Stock

 

001

 

100

%

1,000

 

FiberTower Corporation

 

ART Leasing, Inc.

 

Delaware

 

Common Stock

 

001

 

100

%

100

 

FiberTower Corporation

 

ART Licensing Corporation

 

Delaware

 

Common Stock

 

001

 

100

%

1,000

 

FiberTower Corporation

 

FiberTower Solutions Corporation

 

Delaware

 

Common Stock

 

001

 

100

%

1,000

 

FiberTower Corporation

 

Teligent Services Acquisition, Inc.

 

Delaware

 

Common Stock

 

001

 

100

%

1,000

 

FiberTower Corporation

 

 

Pledged Notes:

None.

Pledged Debt Securities:

None.

Pledged Security Entitlements:

None.

Pledged Commodity Contracts:

None.

 

1-1


--------------------------------------------------------------------------------


Schedule 2

Uniform Commercial Code Filings

 

Entity

 

 

Jurisdiction (SOS)

 

FiberTower Corporation

Delaware

FiberTower Network Services Corp.

Delaware

ART Leasing, Inc.

Delaware

ART Licensing Corporation

Delaware

FiberTower Solutions Corporation

Delaware

Teligent Services Acquisition, Inc.

Delaware

 

Copyright, Patent and Trademark Filings

1.   Intellectual Property Security Agreement, dated November 9, 2006, by
FiberTower Solutions Corporation in favor of Collateral Agent

Actions with respect to Investment Property

None.

Other Actions

None.

2-1


--------------------------------------------------------------------------------


Schedule 3

EXACT LEGAL NAME,
LOCATION OF JURISDICTION OF ORGANIZATION AND
LOCATION OF CHIEF EXECUTIVE OFFICE

 

Grantor

 

 

Jurisdiction

 

 

Location

 

FiberTower Corporation

Delaware

185 Berry St., Suite 4800 San Francisco, California

FiberTower Network Services Corp.

Delaware

185 Berry St., Suite 4800 San Francisco, California

ART Leasing, Inc.

Delaware

7925 Jones Branch Drive, Suite 3300 McLean, Virginia

ART Licensing Corporation

Delaware

7925 Jones Branch Drive, Suite 3300 McLean, Virginia

FiberTower Solutions Corporation

Delaware

7925 Jones Branch Drive, Suite 3300 McLean, Virginia

Teligent Services Acquisition, Inc.

Delaware

7925 Jones Branch Drive, Suite 3300 McLean, Virginia

 

3-1


--------------------------------------------------------------------------------


Schedule 4

LOCATION OF INVENTORY AND EQUIPMENT

Grantor

 

 

Location

 

FiberTower Corporation

185 Berry St., Suite 4800
San Francisco, California

 

 

 

7925 Jones Branch Drive, Suite 3300
McLean, Virginia

 

 

 

Metro Corporate Campus, 99 Wood Avenue South, Suite 200
Iselin, New Jersey

 

 

 

Armstrong Field Lab, Route 9W
Alpine, New Jersey

 

 

 

44050 Mercure Circle
Dulles, VA

 

 

 

1730 Rhode Island Avenue, NW, Suite 317
Washington, D.C.

 

 

FiberTower Network Services Corp.

185 Berry St., Suite 4800
San Francisco, California

 

 

 

720 Avenue F, Suite 109
Plano Texas 75074

 

 

 

2613-2614 Gravel Drive
Fort Worth, TX 76118

 

 

 

12131 Colwick
San Antonio, TX 78216

 

 

 

101 Route 46 East
Pine Brook, NJ 07058

 

 

 

7340 South Alton Way, Suite 11H
Centennial, CO 80112

 

 

 

145 Ken Mar Industrial Parkway
Broadview Heights, OH 44147

 

 

 

6300 Rothway, Suite 150
Houston, TX 77040

 

 

 

5801 Benjamin Center Drive, Suite 101
Tampa, FL 33634

 

4-1


--------------------------------------------------------------------------------


 

 

 

100 Executive Drive, Unit 1
Sterling, VA 20166

 

 

 

245 Main Street, 6th Floor
White Plains, NY 10601

 

 

 

146 Rangeway Road, Unit 146B
Billerica, MA 01862

 

 

 

125-126 Washington Street, Suite 2
Foxboro, MA 02035

 

 

 

44780 Helm Street, Suites T and U
Plymouth, MI 48170

 

 

 

10210 Werch Drive, Suite 308
Woodridge, IL 60517

 

 

 

908 North Bowser Road
Richardson, TX 75081

 

 

 

321 Nolan Street
San Antonio, TX 78202

 

 

 

5910 Technicenter Drive
Austin, TX 78721

 

 

 

2355 Delgany Street
Denver, CO 80216

 

 

 

29B Concord Street, Suite 2
Reading, MA 01864

 

 

 

1435 West 150th Street
Cleveland, OH 44111

 

 

 

747 North Shephard
Houston, TX 77007

 

 

 

5456 West Crenshaw
Tampa, FL 33634

 

 

 

3132 Industrial Boulevard
Bethel Park, PA 15102

 

4-2


--------------------------------------------------------------------------------


 

 

 

1 Dodge Drive
West Caldwell, NJ 07006

 

 

 

1 Edison Place
Fairfield, NJ 07004

 

 

 

46051 Michigan Avenue
Canton, MI 48188

 

 

 

4607 Eisenhower Avenue
Alexandria, VA 22304

 

 

 

1243 Naperville Drive
Romeoville, IL 60446

 

 

 

3703 N. Pan Am Express-way
San Antonio, TX 78219

 

 

 

11604 Stonehollow Drive
Austin, TX 78758

 

 

 

2228 Wirtcrest, Suite A
Houston, TX 77055

 

 

 

23305 Commerce Dr.
Farmington Hills, MI 48335

 

 

 

1200 Greenbriar Drive
Addison, IL 60101

 

 

ART Leasing, Inc.

7925 Jones Branch Drive, Suite 3300
McLean, Virginia

 

 

 

Metro Corporate Campus, 99 Wood Avenue South, Suite 200
Iselin, New Jersey

 

 

ART Licensing Corporation

7925 Jones Branch Drive, Suite 3300
McLean, Virginia

 

 

 

Metro Corporate Campus, 99 Wood Avenue South, Suite 200
Iselin, New Jersey

 

 

FiberTower Solutions Corporation

7925 Jones Branch Drive, Suite 3300
McLean, Virginia

 

 

 

Metro Corporate Campus, 99 Wood Avenue South, Suite 200
Iselin, New Jersey

 

 

 

4-3


--------------------------------------------------------------------------------


 

Teligent Services Acquisition, Inc.

7925 Jones Branch Drive, Suite 3300
McLean, Virginia

 

 

 

Metro Corporate Campus, 99 Wood Avenue South, Suite 200
Iselin, New Jersey

 

 

 

All “Network Sites” which include those locations where a Grantor has installed
Equipment as part of its networks used to provide telecommunications services to
its customers, other than an office or a warehouse location.

 

 

4-4


--------------------------------------------------------------------------------


Schedule 5

TRADEMARKS

Owner

 

 

 

Application
Number

 

 

 

Trademark

 

FiberTower Solutions Corporation

 

78/752956

 

MuniFrame

 

COPYRIGHTS

None.

PATENTS

None.

TRADE SECRETS

None.

INTELLECTUAL PROPERTY LICENSES

None.

OTHER INTELLECTUAL PROPERTY

None.

 

5-1


--------------------------------------------------------------------------------


Schedule 6

VEHICLES

None.

6-1


--------------------------------------------------------------------------------


Schedule 7

UCC FINANCING STATEMENTS TO BE TERMINATED

 

Debtor

 

 

 

Secured Party

 

 

UCC
Financing
Statement #

 

 

Jurisdiction of
Filing

 

ART Licensing Corp.

 

Banc One Trust Company, N.A.

 

11781504

 

Delaware Secretary of State

ART Leasing Inc.

 

Banc One Trust Company, N.A.

 

11781462

 

Delaware Secretary of State

Big Creek Systems, LLC

 

Banc One Trust Company, N.A.

 

11781488

 

Delaware Secretary of State

 

7-1


--------------------------------------------------------------------------------


Exhibit A to
Pledge and Security Agreement

FORM OF ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of November 9, 2006 (the “Agreement”), made by the parties
thereto for the benefit of Wells Fargo Bank, National Association, as collateral
agent for the Secured Parties (in such capacity the “Collateral Agent”). 
Capitalized terms used but not defined herein shall have the meanings given such
terms in the Agreement.  The undersigned agrees for the benefit of the
Collateral Agent and the Secured Parties as follows:

1.             The undersigned will be bound by the terms of the Agreement and
will comply with such terms in each case insofar as such terms are applicable to
the undersigned.

2.             The undersigned confirms the statements made in the Agreement
with respect to the undersigned including, without limitation, in Section 3.6
and Schedule 2.

3.             The undersigned will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.4(a) of
the Agreement.

4.             The terms of Sections 5.3(c) and 5.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.3(c) or 5.7 of the Agreement.

[NAME OF ISSUER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

 

A-1


--------------------------------------------------------------------------------


Exhibit B-1 to
Pledge and Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of ______________, 200_
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Intellectual Property Security Agreement”), is made by each of the
signatories hereto (collectively, the “Grantors”) in favor of Wells Fargo Bank,
National Association, as collateral agent for the Secured Parties (as defined in
the Security Agreement referred to below) (in such capacity, the “Collateral
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings given such terms in the Security Agreement.

WHEREAS, the Grantors have executed and delivered that certain Pledge and
Security Agreement, dated as of November 9, 2006, in favor of the Collateral
Agent (as amended, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted a
security interest in certain assets, including, without limitation, certain
Intellectual Property of the Grantors, to the Collateral Agent for the benefit
of the Secured Parties, and have agreed as a condition thereof to execute
Intellectual Property Security Agreements for recording with the United States
Patent and Trademark Office, the United States Copyright Office, and other
applicable Governmental Authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1.           Grant of Security.  Each Grantor hereby grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in
and to all of such Grantor’s right, title and interest in and to the following
(the “Intellectual Property Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:

(a)           (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each of
the above (collectively, the “Trademarks”);

B-1-1


--------------------------------------------------------------------------------




(b)           (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
“Patents”);

(c)           (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying  works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(“Copyrights”);

(d)           (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

(e)           (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of:  (A) any right to use any Trademark or
Trade Secret, (B) any right to manufacture, use or sell any invention covered in
whole or in part by a Patent, and (C) any right under any Copyright including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright including, without limitation, any of
the foregoing identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations of any of the foregoing,

B-1-2


--------------------------------------------------------------------------------




(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

(f)            any and all proceeds of the foregoing.

Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include any Excluded Collateral.

SECTION 2.           Recordation.  Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this Intellectual Property Security
Agreement.

SECTION 3.           Execution in Counterparts.  This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 4.           Governing Law.  This Intellectual Property Security
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

SECTION 5.           Conflict Provision.  This Intellectual Property Security
Agreement has been entered into in conjunction with the provisions of the
Security Agreement.  The rights and remedies of each party hereto with respect
to the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Security Agreement, all terms and provisions
of which are incorporated herein by reference.  In the event that any provisions
of this Intellectual Property Security Agreement are in conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.

SECTION 6.           Subordination.  The security interests securing the
indebtedness and other obligations under the Indenture, the Notes and the Note
Guarantees will be subordinated to the security interests securing any future
indebtedness and other obligations under a certain senior secured Working
Capital Facility that Grantor may enter into after the date of the Indenture.  A
copy of the form of Intercreditor Agreement governing such subordination is
available from Grantor upon written request.

B-1-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

[NAME OF GRANTOR]

 

 

 

By

 

 

Name:

 

 

Title:

 

B-1-4


--------------------------------------------------------------------------------




Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

B-1-5


--------------------------------------------------------------------------------


Exhibit B-2 to
Pledge and Security Agreement

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

(FIRST SUPPLEMENTAL FILING)

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (FIRST SUPPLEMENTAL FILING), dated
as of ___________________ (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “After-Acquired Intellectual Property
Security Agreement”), is made by each of the signatories hereto (collectively,
the “Grantors”) in favor of Wells Fargo Bank, National Association, as
collateral agent for the Secured Parties (as defined in the Security Agreement
referred to below) (in such capacity, the “Collateral Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given such
terms in the Security Agreement.

WHEREAS, the Grantors have executed and delivered that certain Pledge and
Security Agreement, dated as of November 9, 2006, in favor of the Collateral
Agent (as amended, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted a
security interest in certain assets, including, without limitation, certain
Intellectual Property, including but not limited to After-Acquired Intellectual
Property of the Grantors, to the Collateral Agent for the benefit of the Secured
Parties, and have agreed as a condition thereof to execute an After-Acquired
Intellectual Property Security Agreement for recording with the United States
Patent and Trademark Office, the United States Copyright Office, and other
applicable Governmental Authorities.

WHEREAS, the Intellectual Property Security Agreement was recorded against
certain United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF
SECOND OR LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1.           Grant of Security.  Each Grantor hereby grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in
and to all of such Grantor’s right, title and interest in and to the following
(the “Intellectual Property Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:

(a)           (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, internet domain names, trademark and
service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations

B-2-1


--------------------------------------------------------------------------------




thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above (collectively,
the “Trademarks”);

(b)           (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 1, and all certificates of invention or similar
industrial property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto (collectively, the
“Patents”);

(c)           (i) all copyrights, whether or not the underlying works of
authorship have been published, including, but not limited to, copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all such underlying works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(“Copyrights”);

(d)           (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

B-2-2


--------------------------------------------------------------------------------




(e)           (i) all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of:  (A) any right to use any Trademark or
Trade Secret, (B) any right under any Patent, and (C) any right under any
Copyright, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations of any of the foregoing,
(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

(f)            any and all proceeds of the foregoing.

Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include any Excluded Collateral.

SECTION 2.           Recordation.  Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this After-Acquired Intellectual Property
Security Agreement.

SECTION 3.           Execution in Counterparts.  This Agreement may be executed
in any number of counterparts (including by facsimile), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 4.           Governing Law.  This After-Acquired Intellectual Property
Security Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

SECTION 5.           Conflict Provision.  This After-Acquired Intellectual
Property Security Agreement has been entered into in conjunction with the
provisions of the Security Agreement.  The rights and remedies of each party
hereto with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this After-Acquired Intellectual Property Security
Agreement are in conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

SECTION 6.           Subordination.  The security interests securing the
indebtedness and other obligations under the Indenture, the Notes and the Note
Guarantees will be subordinated to the security interests securing any future
indebtedness and other obligations under a certain senior secured Working
Capital Facility that Grantor may enter into after the date of the Indenture.  A
copy of the form of Intercreditor Agreement governing such subordination is
available from Grantor upon written request.

B-2-3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this After-Acquired
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

B-2-4


--------------------------------------------------------------------------------




Schedule 1

COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

B-2-5


--------------------------------------------------------------------------------


Exhibit C to
Pledge and Security Agreement

FORM OF CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, amended and restated, supplemented, replaced
or otherwise modified from time to time, the “Control Agreement”), dated as of
[________ ___], 200[__], is made by and among _______________, a __________ (the
“Grantor”), ____________, a ____________ (the “Issuer”), and Wells Fargo Bank,
National Association, as collateral agent under the Security Agreement (as
defined below) for and on behalf of the Secured Parties (as defined therein)
(together with its successors and assigns in such capacity, the “Collateral
Agent”).

WHEREAS, [the Grantor], [the Issuer],  [_____________], [_____________] and
Wells Fargo Bank, National Association, in its capacity as trustee on behalf of
the holders of the notes issued from time to time thereunder, have entered into
that certain Indenture, dated as of November 9, 2006 (as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
“Indenture”);

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to that
certain Pledge and Security Agreement, dated as of November 9, 2006 (as amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time, the “Security Agreement”), among the Grantor and the other persons party
thereto as grantors in favor of the Collateral Agent; and

WHEREAS, the following terms, which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”), are used herein as so defined:  adverse claim, control,
instruction, proceeds and uncertificated security.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.           Notice of Security Interest.  The Grantor, the Collateral
Agent and the Issuer are entering into this Control Agreement to perfect, and to
confirm the priority of, the Collateral Agent’s security interest in the
Collateral.  The Issuer acknowledges that this Control Agreement constitutes
written notification to the Issuer of the Collateral Agent’s security interest
in the Collateral.  The Issuer agrees to promptly make all necessary entries or
notations in its books and records to reflect the Collateral Agent’s security
interest in the Collateral and, upon request by the Collateral Agent, to
register the Collateral Agent as the registered owner of any or all of the
Pledged Securities.  The Issuer acknowledges that the Collateral Agent has
control over the Collateral.

SECTION 2.           Collateral.  The Issuer hereby represents and warrants to,
and agrees with the Grantor and the Collateral Agent that, (i) the terms of any
limited liability

C-1


--------------------------------------------------------------------------------




company interests or partnership interests included in the Collateral from time
to time shall expressly provide that they are securities governed by Article 8
of the Uniform Commercial Code in effect from time to time in the State of New
York or any other applicable jurisdiction, as applicable, (ii) the Pledged
Securities are uncertificated securities, (iii) the issuer’s jurisdiction is,
and during the term of this Control Agreement shall remain, the State of
____________, (iv) Schedule 1 contains a true and complete description of the
Pledged Securities as of the date hereof and (v) except for the claims and
interests of the Grantor and the Collateral Agent, in each case as described
herein, in the Collateral, the Issuer does not know of any claim to or security
interest or other interest in the Collateral.

SECTION 3.           Control.  The Issuer hereby agrees, upon written direction
from the Collateral Agent and without further consent from the Grantor, (a) to
comply with all instructions and directions of any kind originated by the
Collateral Agent concerning the Collateral, to liquidate or otherwise dispose of
the Collateral as and to the extent directed by the Collateral Agent and to pay
over to the Collateral Agent all proceeds without any setoff or deduction, and
(b) except as otherwise directed by the Collateral Agent, not to comply with the
instructions or directions of any kind originated by the Grantor or any other
person at any time after the Issuer has received written notice from the
Collateral Agent that it is no longer to follow such instructions from the
Grantor (and thereafter not until such time as the Collateral Agent sends
written notice to the Issuer that it is permitted to follow such instructions
from the Grantor).  Until such time as the Issuer has received notice from the
Collateral Agent that it is no longer to follow such instructions from the
Grantor (and after such time as the Issuer has received notice from the
Collateral Agent that it is permitted to follow such instructions from the
Grantor), the Issuer shall comply with all instructions and directions of any
kind originated by the Grantor to the extent they do not conflict with this
Control Agreement or any written instructions or directions of the Collateral
Agent, except that the Issuer shall not deliver the Collateral to the Grantor. 
The intent of the foregoing is to perfect the security interest of the
Collateral Agent for the benefit of the Secured Parties granted pursuant to the
Security Agreement.

SECTION 4.           Intercreditor Agreement.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Control Agreement and the exercise of any right or remedy by
the Collateral Agent hereunder shall be subject to the provisions of the
Intercreditor Agreement (as defined in the Security Agreement) if then in
effect, and, in the event of any conflict between the terms of the Intercreditor
Agreement and this Control Agreement, the terms of the Intercreditor Agreement
shall govern and control.

SECTION 5.           Other Agreements.  The Issuer shall notify promptly the
Collateral Agent and the Grantor if any other person asserts any lien,
encumbrance, claim (including any adverse claim) or security interest in or
against any of the Collateral upon becoming aware of such assertion.  Except as
provided in Section 4 above, in the event of any conflict between the provisions
of this Control Agreement and any other agreement governing any of the
Collateral, the provisions of this Control Agreement shall control.

SECTION 6.           Protection of Issuer.  The Issuer may rely and shall be
protected in acting upon any notice, instruction or other communication that it
reasonably believes to be genuine and authorized.

C-2


--------------------------------------------------------------------------------




SECTION 7.           Termination.  This Control Agreement shall terminate
automatically upon receipt by the Issuer of written notice executed by the
Collateral Agent that (i) all of the obligations (excluding unmatured contingent
reimbursement and indemnification obligations) secured by the Collateral have
been satisfied in accordance with any agreements applicable thereto, or (ii) the
security interest in all of the Collateral has been released, whichever is
sooner, and the Issuer shall thereafter be relieved of all duties and
obligations hereunder.  Upon request by the Grantor, the Collateral Agent agrees
to provide a Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the termination of this Control Agreement in accordance with
the foregoing.

SECTION 8.           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made on the earlier of delivery, or three days after
being deposited in the mail and sent by first-class mail, postage prepaid, or,
in the case of facsimile notice, when received, to the Grantor’s and the
Collateral Agent’s addresses as set forth in the Security Agreement, and to the
Issuer’s address as set forth below, or to such other address as any party may
give to the others in writing for such purpose:

[Name of Issuer]
[Address of Issuer]
Attn:                                             
Tel:      (        )     -        
Fax:     (        )     -        

SECTION 9.           Amendments in Writing.  None of the terms or provisions of
this Control Agreement may be waived, amended, amended and restated,
supplemented, replaced or otherwise modified except by a written instrument
executed by the parties hereto.

SECTION 10.         Entire Agreement. This Control Agreement and the Security
Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

SECTION 11.         Execution in Counterparts.  This Control Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

SECTION 12.         Successors and Assigns.  This Control Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Collateral Agent.  Additionally, in the event
that the Collateral Agent is replaced as Collateral Agent under the Security
Agreement, any entity that succeeds to such role shall be entitled to the
benefits of this Control Agreement.  The Collateral Agent agrees to send written
notice to the Issuer of any such replacement.

C-3


--------------------------------------------------------------------------------




SECTION 13.         Governing Law and Jurisdiction.  This Control Agreement has
been delivered to and accepted by the Collateral Agent and will be deemed to be
made in the State of New York.  THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

SECTION 14.         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 15.         Subordination.  The security interests securing the
indebtedness and other obligations under the Indenture, the Notes and the Note
Guarantees (each as defined in the Indenture) will be subordinated to the
security interests securing any future indebtedness and other obligations under
a certain senior secured Working Capital Facility (as defined in the Indenture)
that Grantor may enter into after the date of the Indenture.  A copy of the form
of Intercreditor Agreement (as defined in the Indenture) governing such
subordination is available from Grantor upon written request.

C-4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Collateral Agent

 

 

 

 

By

 

 

 

Name: Patrick T. Giordano

 

 

Title: Vice President

 

 

 

 

[NAME OF ISSUER]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

C-5


--------------------------------------------------------------------------------




Exhibit A

[NAME OF COLLATERAL AGENT]
[ADDRESS OF COLLATERAL AGENT]

[Date]

 

[Name and Address of Issuer]

Attention:                     

Re:              Termination of Control Agreement dated                      ,
among [Grantor], [Issuer] and [Collateral Agent

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (if available, a copy of which is attached) is terminated and
you have no further obligations to the undersigned pursuant to such Control
Agreement.  Notwithstanding any previous instructions to you, you are hereby
instructed to comply with the instructions or directions of any kind originated
by the Grantor with respect to the Collateral.  This notice terminates any
obligations you may have to the undersigned with respect to the Collateral;
however, nothing contained in this notice shall alter any obligations you may
otherwise owe to the Grantor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

 

Very truly yours,

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc: [Insert name of Grantor]

C-6


--------------------------------------------------------------------------------


Exhibit D to
Pledge and Security Agreement

FORM OF CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, amended and restated, supplemented, replaced
or otherwise modified from time to time, the “Control Agreement”), dated as of
[                        ], 200[   ], among                                    
(the “Grantor”),                        in its capacity as a “securities
intermediary” (as defined in Section 8-102 of the UCC) and a “bank” (as defined
in Section 9-102 of the UCC) (in such capacities, the “Financial Institution”),
and Wells Fargo Bank, National Association, as collateral agent under the
Security Agreement (as defined below) for and on behalf of the Secured Parties
(as defined therein) (together with its successors and assigns in such capacity,
the “Collateral Agent”).  All references herein to the “UCC” shall mean the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

WHEREAS, [the Grantor], [                            ],
[                            ]  and Wells Fargo Bank, National Association, in
its capacity as trustee on behalf of the holders of the notes issued from time
to time thereunder, have entered into that certain Indenture, dated as of
November 9, 2006 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Indenture”);

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in the Pledged Accounts (as hereinafter
defined) pursuant to that certain Pledge and Security Agreement, dated as of
November 9, 2006 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Security Agreement”), among the
Grantor and the other persons party thereto as grantors in favor of the
Collateral Agent; and

WHEREAS, the parties hereto are entering into this Control Agreement to perfect
and ensure the priority of such security interest.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.           Establishment and Maintenance of Collateral Accounts.

(a)           The Financial Institution hereby represents and warrants that it
has established and currently maintains the accounts listed on Schedule 1 hereto
and that the Grantor is its sole customer or entitlement holder with respect to
each such account.  Each such account and any successor account and all other
accounts which the Grantor now or hereafter maintains with the Financial
Institution, shall be referred to herein individually as a “Pledged Account” and
collectively as the “Pledged Accounts.”  The Financial Institution covenants and
agrees that it shall not change the name or account number of any Pledged
Account without the prior written consent of the Collateral Agent.

(b)           Each of the parties hereto acknowledges and agrees that the
accounts listed on Part A of Schedule 1 hereto are “deposit accounts” (within
the meaning of

D-1


--------------------------------------------------------------------------------


Section 9-102(a)(29) of the UCC) and the accounts listed on Part B of Schedule 1
hereto are “securities accounts” (within the meaning of Section 8-501 of the
UCC).  As used herein “Deposit Account” shall mean any Pledged Account (or any
part thereof) which is determined to be a “deposit account” (within the meaning
of Section 9-102(a)(29) of the UCC) and “Securities Account” shall mean any
Pledged Account (or any part thereof) which is determined to be a “securities
account” (within the meaning of Section 8-501 of the UCC).

(c)           The Financial Institution covenants and agrees that:  (i) all
securities or other property underlying any financial assets credited to any
Securities Account shall be registered in the name of the Financial Institution,
indorsed to the Financial Institution or indorsed in blank or credited to
another securities account maintained in the name of the Financial Institution
and in no case will any financial asset credited to any Securities Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Financial Institution or in blank; and (ii) all
property delivered to the Financial Institution pursuant to the Security
Agreement will be promptly credited to one of the Pledged Accounts.

SECTION 2.           “Financial Assets” Election.  The Financial Institution
hereby agrees that each item of property (including, without limitation, all
investment property, financial assets, securities, instruments or cash) credited
to any Pledged Account that is a Securities Account shall be treated as a
“financial asset”  within the meaning of Section 8-102(a)(9) of the UCC.

SECTION 3.           Control of the Pledged Accounts.  If at any time the
Financial Institution shall receive from the Collateral Agent an entitlement
order (i.e. an order directing transfer or redemption of any financial asset
relating to a Pledged Account) or any instruction directing disposition of funds
in a Pledged Account originated by the Collateral Agent, the Financial
Institution shall comply with such entitlement order or instruction without
further consent by the Grantor or any other person.  The Grantor is entitled to
give entitlement orders and instructions with respect to the Pledged Accounts,
subject to Section 4 hereof, provided, that if such entitlement orders or
instructions conflict with instructions of the Collateral Agent, the Financial
Institution shall comply with the entitlement orders and instructions issued by
the Collateral Agent.  The intent of the foregoing is to perfect the security
interest of the Collateral Agent for the benefit of the Securities Parties
granted pursuant to the Security Agreement.

SECTION 4.           Grantor’s Access to the Account.  If at any time the
Collateral Agent delivers to the Financial Institution a Notice of Sole Control
in substantially the form set forth in Exhibit A hereto, the Financial
Institution agrees that, after receipt of such notice, it will take all
directions with respect to the Pledged Accounts solely from the Collateral Agent
and shall not comply with instructions or entitlement orders of the Grantor or
any other person (unless and until the Collateral Agent instructs otherwise).

SECTION 5.           Subordination of Lien; Waiver of Set-Off.  In the event
that the Financial Institution has or subsequently obtains by agreement, by
operation of law or otherwise a security interest in any Pledged Account or any
financial assets, cash or other property credited thereto, the Financial
Institution hereby agrees that such security interest shall be subordinate to
the security interest of the Collateral Agent perfected hereby.  The financial
assets, money and

D-2


--------------------------------------------------------------------------------


other items credited to any Pledged Account will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any person other than the
Collateral Agent (except that the Financial Institution may set off (i) all
amounts due to the Financial Institution in respect of customary fees and
expenses for the routine maintenance and operation of the respective Pledged
Account and (ii) the face amount of any checks which have been credited to such
Pledged Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

SECTION 6.           Choice of Law.  THIS CONTROL AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.  Regardless of any provision in any other agreement, for purposes of
the UCC, with respect to each Pledged Account, the State of New York shall be
deemed to be the Financial Institution’s jurisdiction (within the meaning of
Sections 8-110 and 9-304 of the UCC).  The Pledged Accounts shall be governed by
the laws of the State of New York.

SECTION 7.           Conflict with Other Agreements.  The Financial Institution
hereby represents, warrants, covenants and agrees that:

(a)           There are no other agreements entered into between the Financial
Institution and the Grantor with respect to any Pledged Account [except for
[identify other agreements]] (the “Account Agreements”).

(b)           It has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with any other person relating to
the Pledged Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders of such other person (as
defined in Section 8-102(a)(8) of the UCC) or instructions of such other person
directing the disposition of funds (except any such other agreement with the
Grantor under which the obligations of the Financial Institution are
subordinated to the Financial Institution’s obligations hereunder).

(c)           It has not entered into, and until the termination of this Control
Agreement will not enter into, any agreement with the Grantor purporting to
limit or condition the obligation of the Financial Institution to comply with
entitlement orders or instructions from the Collateral Agent.

(d)           Except as provided in Section 6 above, in the event of any
conflict between this Control Agreement (or any portion thereof) and any other
agreement now existing or hereafter entered into, the terms of this Control
Agreement shall prevail.

SECTION 8.           Adverse Claims.  The Financial Institution represents and
warrants that, except for the claims and interest of the Grantor and the
Collateral Agent in each case as described herein, in the Pledged Accounts, it
does not know of any lien on or claim to, or interest in, any Pledged Account or
in any “financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Pledged Accounts or in any financial asset carried
therein, the Financial Institution will promptly notify the Collateral Agent and
the Grantor thereof upon becoming aware of such assertion.

D-3


--------------------------------------------------------------------------------


SECTION 9.           Additional Provisions Regarding Maintenance of Accounts. 
The Financial Institution covenants and agrees:

(a)           Statements and Confirmations.  The Financial Institution will
promptly send copies of all statements, confirmations and other correspondence
concerning (i) any Securities Account and/or any financial assets credited
thereto and (ii) any Deposit Account, simultaneously to each of the Grantor and
the Collateral Agent at the address for each set forth in Section 13 of this
Control Agreement.

(b)           Tax Reporting.  All items of income, gain, expense and loss
recognized in any Securities Account and all interest, if any, relating to any
Deposit Account, shall be reported to the Internal Revenue Service and all state
and local taxing authorities under the name and taxpayer identification number
of the Grantor.

(c)           Voting Rights.  At any time during which the Grantor is entitled
to give entitlement orders pursuant to Section 3 hereof, the Grantor shall
direct the Financial Institution with respect to the voting of any financial
assets credited to the Pledged Accounts.

(d)           Permitted Investments.  At any time during which the Grantor is
entitled to give entitlement orders pursuant to Section 3 hereof, the Grantor
shall direct the Financial Institution with respect to the selection of
investments to be made for any Pledged Account that is a Securities Account;
provided, however, that the Financial Institution shall not honor any
instruction to purchase any investments other than investments of a type
described as “Cash Equivalents” on Exhibit B hereto.

SECTION 10.         Additional Representation and Warranty of the Financial
Institution.  The Financial Institution represents and warrants that this
Control Agreement is the legal, valid, binding and enforceable obligation of the
Financial Institution.

SECTION 11.         Indemnification of Financial Institution.  The Grantor and
the Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Grantor and the Collateral Agent arising
from the terms of this Control Agreement and the compliance of the Financial
Institution with the terms hereof, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct
and (b) the Grantor, its successors and assigns shall at all times indemnify and
save harmless the Financial Institution from and against any and all claims,
actions and suits of others arising out of the terms of this Control Agreement
or the compliance of the Financial Institution with the terms hereof, except to
the extent that such arises from the Financial Institution’s negligence, and
from and against any and all liabilities, losses and damages and reasonable
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Control Agreement.

SECTION 12.         Successors; Assignment.  The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and assigns, except that the neither the
Grantor nor the Financial Institution may assign their obligations hereunder
without the prior written consent of the Collateral Agent.  Additionally, in the
event that the Collateral Agent is replaced as Collateral Agent under the

D-4


--------------------------------------------------------------------------------


Security Agreement, any entity that succeeds to such role shall be entitled to
the benefits of this Control Agreement.  The Collateral Agent agrees to send
written notice to the Financial Institution of any such replacement.

SECTION 13.         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made on the earlier of delivery, or three days after
being deposited in the mail and sent by first class mail, postage prepaid, or,
in the case of facsimile notice, when received, to the address as set forth
below, or to such other address as any party may give to the others in writing
for such purpose:

 

Financial Institution

 

 

 

 

 

 

 

 

[Name of Financial Institution]

 

 

[Address of Financial Institution]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

Collateral Agent

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

[Address of Collateral Agent]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

With a copy to

 

 

 

 

 

 

 

 

[                                                   ]

 

 

[Address]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

Grantor

 

 

 

 

 

 

 

 

[Name of Grantor]

 

 

[Address]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

SECTION 14.         Amendment.  No amendment or modification of this Control
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all of the parties hereto.

D-5


--------------------------------------------------------------------------------


 

SECTION 15.         Termination.  This Control Agreement shall terminate
automatically upon receipt by the Financial Institution of written notice
executed by the Collateral Agent that (i) all of the obligations (excluding
unmatured contingent reimbursement and indemnification obligations) secured by
the Pledged Accounts have been satisfied in accordance with any agreements
applicable thereto, or (ii) the security interest in all of the Pledged Accounts
has been released, whichever is sooner, and the Financial Institution shall
thereafter be relieved of all duties and obligations hereunder.  Upon request by
the Grantor, the Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit C hereto to the Financial Institution upon the
termination of this Control Agreement in accordance with the foregoing.  The
termination of this Control Agreement shall not terminate the Pledged Accounts
or alter the obligations of the Financial Institution to the Grantor pursuant to
any other agreement with respect to the Pledged Accounts.

SECTION 16.         Counterparts.  This Control Agreement may be executed in any
number of counterparts (including by facsimile), all of which shall constitute
one and the same instrument, and any party hereto may execute this Control
Agreement by signing and delivering one or more counterparts.

SECTION 17.         Subordination.  The security interests securing the
indebtedness and other obligations under the Indenture, the Notes and the Note
Guarantees (each as defined in the Indenture) will be subordinated to the
security interests securing any future indebtedness and other obligations under
a certain senior secured Working Capital Facility (as defined in the Indenture)
that Grantor may enter into after the date of the Indenture.  A copy of the form
of Intercreditor Agreement (as defined in the Indenture) governing such
subordination is available from Grantor upon written request.

D-6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR]

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF INSTITUTION SERVING AS
FINANCIAL INSTITUTION]

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

D-7


--------------------------------------------------------------------------------


 

SCHEDULE 1

Part A  List of Existing Deposit Accounts Subject to this Control Agreement:

Exact Name of Account

Account Number

 

Part B  List of Existing Securities Accounts Subject to this Control Agreement:

Exact Name of Account

Account Number

 

D-8


--------------------------------------------------------------------------------


 

Exhibit A

[NAME OF COLLATERAL AGENT]

[ADDRESS OF COLLATERAL AGENT]

[Date]

 

[Name and Address of Financial Institution]

Attention:                              

Re:  Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Control Agreement, dated                     , 200  , among
[insert name of the Grantor], you and the undersigned (a copy of which is
attached) we hereby give you notice of our sole control over each of the Pledged
Accounts and all financial assets or funds credited thereto.  You are hereby
instructed not to accept any directions or instructions with respect to the
Pledged Accounts or funds credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction or
otherwise directed by us in writing.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of the Grantor].

Very truly yours,

 

 

 

 



WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Title:

 

 

 

 

cc:  [Name of Grantor]

D-9


--------------------------------------------------------------------------------


 

Exhibit B

Permitted Investments

“Cash Equivalents” means: (1) United States dollars; (2) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United States government (provided that the
full faith and credit of the United States is pledged in support of those
securities) having maturities of not more than twelve months from the date of
acquisition; (3) certificates of deposit and eurodollar time deposits with
maturities of twelve months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding twelve months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or
better; (4) repurchase obligations with a term of not more than seven (7) days
for underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above; (5) commercial paper having one of the two highest ratings
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Rating
Group and in each case maturing within twelve months after the date of
acquisition; and (6) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (5) of
this definition.

D-10


--------------------------------------------------------------------------------


 

Exhibit C

[NAME OF COLLATERAL AGENT]

[ADDRESS OF COLLATERAL AGENT]

[Date]

 

[Name and Address of Financial Institution]

Attention:                              

Re:  Termination of Control Agreement dated                         ,

among [Grantor], [Financial Institution] and [Collateral Agent]

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (if available, a copy of which is attached) is terminated and
you have no further obligations to the undersigned pursuant to such Control
Agreement.  Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to account number(s)
_______ from the Grantor.  This notice terminates any obligations you may have
to the undersigned with respect to such accounts; however, nothing contained in
this notice shall alter any obligations which you may otherwise owe to the
Grantor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

Very truly yours,

 

 

 

 



WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Title:

 

 

 

 

Cc:  [Name of Grantor]

 

D-11


--------------------------------------------------------------------------------


Exhibit E to
Pledge and Security Agreement

FORM OF CONTROL AGREEMENT

This CONTROL AGREEMENT (as amended, amended and restated, supplemented, replaced
or otherwise modified from time to time, the “Control Agreement”), dated as of
[                             ], 200[     ], is made by and among
                              , a                      (the “Grantor”),
                    , a                       (the “Broker”), and Wells Fargo
Bank, National Association, as collateral agent under the Security Agreement (as
defined below) for and on behalf of the Secured Parties (as defined therein)
(together with its successors and assigns in such capacity, the “Collateral
Agent”).

WHEREAS, [the Grantor], [                          ],
[                         ] and Wells Fargo Bank, National Association, in its
capacity as trustee on behalf of the holders of the notes issued from time to
time thereunder, have entered into that certain Indenture, dated as of November
9, 2006 (as amended, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Indenture”);

WHEREAS, the Broker maintains for the Grantor a commodity account, Account No.
                       , in the name of the Grantor (the “Pledged Account”);

WHEREAS, the Grantor has granted to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in the Pledged Account, the commodity
contracts and any free credit balance carried therein, and all additions thereto
and substitutions and proceeds thereof (collectively, the “Collateral”) pursuant
to that certain Pledge and Security Agreement, dated as of November 9, 2006 (as
amended, amended and restated, supplemented, replaced or otherwise modified from
time to time, the “Security Agreement”), among the Grantor and the other persons
party thereto as grantors in favor of the Collateral Agent; and

WHEREAS, the following terms, which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”), are used herein as so defined:  commodity account, commodity
contract, commodity intermediary’s jurisdiction, control and proceeds.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.           Notice of Security Interest.  The Grantor, the Collateral
Agent and the Broker are entering into this Control Agreement to perfect, and to
confirm the priority of, the Collateral Agent’s security interest in the
Collateral.  The Broker acknowledges that this Control Agreement constitutes
written notification to the Broker of the Collateral Agent’s security interest
in the Collateral.  The Broker agrees to promptly make all necessary entries or
notations in its books and records to reflect the Collateral Agent’s security
interest in the Collateral.  The Broker acknowledges that the Collateral Agent
has control over the Pledged Account and all commodity contracts and any free
credit balance carried therein from time to time.

E-1


--------------------------------------------------------------------------------




 

SECTION 2.           Collateral; Pledged Account.  (a) The Grantor hereby
represents and warrants to, and agrees with the Collateral Agent and the Broker
that, all commodity contracts carried by the Broker on its books for the Grantor
are and shall be credited to the Pledged Account.

(a)           The Broker hereby represents and warrants to, and agrees with the
Grantor and the Collateral Agent that, (i) the Broker is a commodity
intermediary with respect to the Grantor and the Pledged Account is a commodity
account, (ii) the commodity intermediary’s jurisdiction (within the meaning of
Section 9-305(b) of the UCC) is, and during the term of this Control Agreement
shall for all purposes of this Control Agreement remain, the State of New York,
(iii) Schedule 1 contains a true and complete statement of the Pledged Account
and the commodity contracts and any free credit balance carried therein as of
the date hereof, and (iv) no commodity contracts carried in the Pledged Account
shall be purchases on margin, and the Broker will not extend, directly or
indirectly, any “purpose credit” (within the meaning of such term under
Regulation T of the Board of Governors of the Federal Reserve System of the
United States) to the Grantor in respect of the Pledged Account.

(b)           The Collateral Agent hereby instructs the Broker, and the Broker
hereby confirms and agrees that, unless the Collateral Agent shall otherwise
direct the Broker in writing, all commodity contracts carried by the Broker on
its books for the Grantor shall be credited only to, and carried only in, the
Pledged Account.

SECTION 3.           Control.  The Broker hereby agrees, upon written direction
from the Collateral Agent and without further consent from the Grantor, (a) to
apply any value distributed on account of the commodity contracts carried in the
Pledged Account as directed by the Collateral Agent, to liquidate or otherwise
dispose of the Collateral as and to the extent directed by the Collateral Agent
and to pay over to the Collateral Agent all proceeds and other value therefrom
or otherwise distributed with respect thereto without any setoff or deduction,
and (b) except as otherwise directed by the Collateral Agent, not to apply any
value distributed on account of any commodity contract carried in the Pledged
Account as directed by the Grantor or any other person at any time after the
Broker has received written notice from the Collateral Agent that it is no
longer permitted to so apply any value distributed on account of any commodity
contract carried in the Pledged Account (and thereafter not until such time as
the Collateral Agent sends written notice to the Broker that it is permitted to
so apply any value distributed on account of any commodity contract carried in
the Pledged Account).  Until such time as the Broker has received written notice
from the Collateral Agent that it is not permitted to apply any value
distributed on account of the commodity contracts carried in the Pledged Account
as directed by the Grantor, the Grantor shall be entitled to issue directions
concerning the application of any value distributed on account of any commodity
contract carried in the Pledged Account, and the Broker shall comply with such
directions; provided, however, that if and when the Broker receives conflicting
directions from the Grantor and the Collateral Agent, the Bank shall only follow
the directions of the Collateral Agent.  The intent of the foregoing is to
perfect the security interest of the Collateral Agent for the benefit of the
Secured Parties granted pursuant to the Security Agreement.

SECTION 4.           Other Agreements; Termination; Successor Brokers.  The
Broker shall simultaneously send to the Collateral Agent copies of all notices
given and statements

E-2


--------------------------------------------------------------------------------




rendered to the Grantor with respect to the Pledged Account.  The Broker shall
notify promptly the Collateral Agent and the Grantor if any other person asserts
any lien, encumbrance, claim or security interest in or against any of the
Collateral.  As long as this Control Agreement remains in effect, neither the
Grantor nor the Broker shall terminate the Pledged Account without thirty (30)
days’ prior written notice to the other party and the Collateral Agent.  Except
as provided in Section 4 above, in the event of any conflict between the
provisions of this Control Agreement and any other agreement governing any
Collateral, the provisions of this Control Agreement shall control.  In the
event the Broker no longer serves as Broker for the Collateral, the Pledged
Account, the commodity contracts and any free credit balance carried therein
shall be transferred to a successor broker, custodian or futures commission
merchant satisfactory to the Collateral Agent, provided, that prior to such
transfer, such successor broker, custodian or futures commission merchant shall
execute an agreement that is substantially in the form of this Control Agreement
or is otherwise in form and substance satisfactory to the Collateral Agent.

SECTION 5.           Protection of Broker.  The Broker may rely and shall be
protected in acting upon any notice, instruction or other communication that it
reasonably believes to be genuine and authorized.

SECTION 6.           Termination.  This Control Agreement shall terminate
automatically upon receipt by the Broker of written notice executed by the
Collateral Agent that (i) all of the obligations (excluding unmatured contingent
reimbursement and indemnification obligations) secured by the Collateral have
been satisfied in accordance with any agreements applicable thereto, or (ii) the
security interest in all of the Collateral has been released, whichever is
sooner, and the Broker shall thereafter be relieved of all duties and
obligations hereunder.  Upon request by the Grantor, the Collateral Agent agrees
to provide a Notice of Termination in substantially the form of Exhibit A hereto
to the Broker upon the termination of this Control Agreement in accordance with
the foregoing.

SECTION 7.           Waiver; Priority of Collateral Agent’s Interests.  Other
than with respect to its fees and customary commissions with respect to the
Pledged Account, the Broker hereby waives its right to set off any obligations
of the Grantor to the Broker against any or all of the Collateral, and hereby
agrees that any and all liens, encumbrances, claims or security interests which
the Broker may have against the Collateral, either now or in the future in
connection with the Pledged Account are and shall be subordinate and junior to
the prior payment in full in immediately available funds of all obligations of
the Grantor now or hereafter existing under the Indenture, the Security
Agreement and all other documents related thereto, whether for principal,
interest (whether or not such interest accrues after the filing of such petition
for purposes of the federal Bankruptcy Code or is an allowed claim in such
proceeding), indemnities, fees, premiums, expenses or otherwise. Except for the
foregoing and claims and interests of the Grantor and the Collateral Agent as
described herein in the Collateral, the Broker does not know of any claim to or
security interest or other interest in the Collateral.

SECTION 8.           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made on the earlier of delivery, or three days after
being deposited in the mail and sent by first-class mail, postage prepaid, or,
in the case of facsimile notice, when received, to the Grantor’s, the

E-3


--------------------------------------------------------------------------------




Collateral Agent’s and the Broker’s address as set forth below, or to such other
address as any party may give to the others in writing for such purpose:

 

Broker

 

 

[Name of Broker]

 

 

[Address of Broker]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

Collateral Agent

 

 

Wells Fargo Bank, National Association

 

 

[Address of Collateral Agent]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

[                                       ]

 

 

[Address]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

 

Grantor

 

 

 

 

 

 

 

 

[Name of Grantor]

 

 

[Address]

 

 

Attn:

 

 

 

Tel:

(    )      -       

 

 

Fax:

(    )      -       

 

 

SECTION 9.           Amendments in Writing.  None of the terms or provisions of
this Control Agreement may be waived, amended, amended and restated,
supplemented, replaced or otherwise modified except by a written instrument
executed by the parties hereto.

SECTION 10.         Entire Agreement.  This Control Agreement and the Security
Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

SECTION 11.         Execution in Counterparts.  This Control Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so

E-4


--------------------------------------------------------------------------------




executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 12.         Successors and Assigns.  This Control Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Control Agreement without
the prior written consent of the Collateral Agent.  Additionally, in the event
that the Collateral Agent is replaced as Collateral Agent under the Security
Agreement, any entity that succeeds to such role shall be entitled to the
benefits of this Control Agreement.  The Collateral Agent agrees to send written
notice to the Broker of any such replacement.

SECTION 13.         Governing Law and Jurisdiction.  THIS CONTROL AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  Each of the parties hereto submits for itself and its
property in any legal action or proceeding relating to this Control Agreement,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof.  The Broker’s jurisdiction for purposes
of the Uniform Commercial Code, including Section 9-305 thereof, shall be the
State of New York.

SECTION 14.         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 15.         Subordination.  The security interests securing the
indebtedness and other obligations under the Indenture, the Notes and the Note
Guarantees (each as defined in the Indenture) will be subordinated to the
security interests securing any future indebtedness and other obligations under
a certain senior secured Working Capital Facility (as defined in the Indenture)
that Grantor may enter into after the date of the Indenture.  A copy of the form
of Intercreditor Agreement (as defined in the Indenture) governing such
subordination is available from Grantor upon written request.

E-5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR]

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

[NAME OF BROKER]

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

E-6


--------------------------------------------------------------------------------




 

Exhibit A

[NAME OF COLLATERAL AGENT]
[ADDRESS OF COLLATERAL AGENT]

[Date]

[Name and Address of Financial Institution]

Attention:                  

Re:  Termination of Control Agreement dated                      ,

among [Grantor], [Broker] and [Collateral Agent]

You are hereby notified that the Control Agreement between you, the Grantor and
the undersigned (if available, a copy of which is attached) is terminated and
you have no further obligations to the undersigned pursuant to such Control
Agreement.  Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to the Pledged Account
from the Grantor.  This notice terminates any obligations you may have to the
undersigned with respect to the Pledged Account; however, nothing contained in
this notice shall alter any obligations which you may otherwise owe to the
Grantor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Grantor].

Very truly yours,

 

 

 

 



WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

By

 

 

 

 

Title:

 

 

 

 

cc:  [Insert name of Grantor]

E-7


--------------------------------------------------------------------------------


Annex 1 to
Pledge and Security Agreement

 

This ASSUMPTION AGREEMENT, dated as of ____________, 200__, is made by
______________________, a _______________ (the “Additional Grantor”), in favor
of Wells Fargo Bank, National Association, as collateral agent under the
Security Agreement (as defined below) for and on behalf of the other Secured
Parties (as defined therein) (together with its successors and assigns in such
capacity, the “Collateral Agent”).  All capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to them in the Security Agreement

RECITALS:

WHEREAS,

FiberTower Corporation, a Delaware corporation, FiberTower Network Services
Corp, a Delaware corporation, Art Leasing, Inc., a Delaware corporation,
Teligent Services Acquisition, Inc., a Delaware corporation, Art Licensing
Corporation, a Delaware corporation and FiberTower Solutions Corporation, a
Delaware corporation, and certain of their Affiliates (other than the Additional
Grantor) have entered into that certain Pledge and Security Agreement, dated as
of November 9, 2006 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Collateral Agent for the benefit of the Secured Parties;

WHEREAS, the agreements, documents and instruments related to the Secured
Obligations secured by the Security Agreement require the Additional Grantor to
become a party to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1.             Security Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 7.15 of the Security
Agreement, hereby becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules _____________ to the Security Agreement.  The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 3 of the Security Agreement is true and correct
on and as of the date hereof (after giving effect to this Assumption Agreement)
as if made by such Additional Grantor on and as of such date.

2.             Grant of Security Interest.  The Additional Grantor hereby grants
to the Collateral Agent a security interest in all of the personal property of
such Additional Grantor, including, without limitation, the property described
in Section 2.1 of the Security Agreement, in each case, wherever located and now
owned or at any time hereafter acquired by such Additional


--------------------------------------------------------------------------------




 

Grantor or in which such Additional Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, and together with the
Collateral under the Security Agreement, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.  Notwithstanding anything to the contrary in this Assumption
Agreement, the term “Collateral” shall not include any of the Excluded
Collateral.

3.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

2

 


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

3

 


--------------------------------------------------------------------------------